Exhibit 10.1
EXECUTION COPY
$750,000,000
CREDIT AGREEMENT
dated as of August 13, 2010
among
EXPRESS SCRIPTS, INC.,
a Delaware corporation,
as Borrower,
THE LENDERS LISTED HEREIN,
as Lenders,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
 
CREDIT SUISSE SECURITIES (USA) LLC,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES INC.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
WELLS FARGO SECURITIES, LLC,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
RBS SECURITIES INC.
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Syndication Agents,
and
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
Section 1.
  DEFINITIONS   1
 
       
1.1
  Certain Defined Terms   1
 
       
1.2
  Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma Basis for Financial Covenant Calculations   23
 
       
1.3
  Other Definitional Provisions and Rules of Construction   24
 
       
Section 2.
  AMOUNTS AND TERMS OF COMMITMENTS AND LOANS   24
 
       
2.1
  Commitments; Making of Loans; the Register; Notes   24
 
       
2.2
  Interest on the Loans   31
 
       
2.3
  Fees   35
 
       
2.4
  Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments   36
 
       
2.5
  Use of Proceeds   39
 
       
2.6
  Special Provisions Governing Eurodollar Rate Loans   40
 
       
2.7
  Increased Costs; Taxes; Capital Adequacy   42
 
       
2.8
  Obligation of Lenders and Issuing Lenders to Mitigate; Replacement   47
 
       
2.9
  Increase in Revolving Loan Commitments   49
 
       
Section 3.
  LETTERS OF CREDIT   50
 
       
3.1
  Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
  50
 
       
3.2
  Letter of Credit Fees   53
 
       
3.3
  Drawings and Reimbursement of Amounts Paid Under Letters of Credit   54
 
       
3.4
  Obligations Absolute   56
 
       
3.5
  Indemnification; Nature of Issuing Lenders’ Duties   57

i



--------------------------------------------------------------------------------



 



                  Page
3.6
  Increased Costs and Taxes Relating to Letters of Credit   58
 
       
Section 4.
  CONDITIONS TO LOANS AND LETTERS OF CREDIT   60
 
       
4.1
  Conditions to Effectiveness   60
 
       
4.2
  Conditions to All Loans   62
 
       
4.3
  Conditions to Letters of Credit   63
 
       
Section 5.
  COMPANY’S REPRESENTATIONS AND WARRANTIES   63
 
       
5.1
  Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
  64
 
       
5.2
  Authorization of Borrowing, Etc.   64
 
       
5.3
  Financial Condition   65
 
       
5.4
  No Material Adverse Change   66
 
       
5.5
  Title to Properties; Liens   66
 
       
5.6
  Litigation; Adverse Facts   66
 
       
5.7
  Payment of Taxes   66
 
       
5.8
  Performance of Agreements   67
 
       
5.9
  Governmental Regulation   67
 
       
5.10
  Securities Activities   67
 
       
5.11
  Employee Benefit Plans   67
 
       
5.12
  Environmental Protection   68
 
       
5.13
  Employee Matters   68
 
       
5.14
  Solvency   68
 
       
5.15
  Disclosure   68
 
       
Section 6.
  COMPANY’S AFFIRMATIVE COVENANTS   69
 
       
6.1
  Financial Statements and Other Reports   69
 
       
6.2
  Existence, Etc.   73

ii



--------------------------------------------------------------------------------



 



                  Page
6.3
  Payment of Taxes and Claims   73
 
       
6.4
  Maintenance of Properties; Insurance   73
 
       
6.5
  Inspection Rights   74
 
       
6.6
  Compliance With Laws, Etc.   74
 
       
6.7
  Environmental Claims and Violations of Environmental Laws   74
 
       
6.8
  Execution of Subsidiary Guaranty by Certain Subsidiaries and Future
Subsidiaries   75
 
       
6.9
  Separateness   75
 
       
Section 7.
  COMPANY’S NEGATIVE COVENANTS   76
 
       
7.1
  Indebtedness   76
 
       
7.2
  Prohibition on Liens   77
 
       
7.3
  [Reserved]   78
 
       
7.4
  Financial Covenants   78
 
       
7.5
  Restriction on Fundamental Changes   79
 
       
7.6
  Fiscal Year   79
 
       
7.7
  Sales and Leasebacks   79
 
       
7.8
  [Reserved]   80
 
       
7.9
  Transactions With Shareholders and Affiliates   80
 
       
7.10
  Conduct of Business   80
 
       
Section 8.
  EVENTS OF DEFAULT   81
 
       
8.1
  Failure to Make Payments When Due   81
 
       
8.2
  Default in Other Agreements   81
 
       
8.3
  Breach of Certain Covenants   81
 
       
8.4
  Breach of Warranty   81
 
       
8.5
  Other Defaults Under Loan Documents   82
 
       

iii



--------------------------------------------------------------------------------



 



                  Page
8.6
  Involuntary Bankruptcy; Appointment of Receiver, Etc.   82
 
       
8.7
  Voluntary Bankruptcy; Appointment of Receiver, Etc.   82
 
       
8.8
  Judgments and Attachments   83
 
       
8.9
  Dissolution   83
 
       
8.10
  Employee Benefit Plans   83
 
       
8.11
  Change in Control   83
 
       
8.12
  Invalidity of Subsidiary Guaranty; Repudiation of Obligations   84
 
       
Section 9.
  AGENTS   85
 
       
9.1
  Appointment   85
 
       
9.2
  Powers and Duties; General Immunity   85
 
       
9.3
  Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness   87
 
       
9.4
  Right to Indemnity   87
 
       
9.5
  Successor Agent and Swing Line Lender   88
 
       
9.6
  Guarantees   89
 
       
Section 10.
  MISCELLANEOUS   89
 
       
10.1
  Assignments and Participations in Loans and Letters of Credit   89
 
       
10.2
  Expenses   93
 
       
10.3
  Indemnity   94
 
       
10.4
  Set-Off   95
 
       
10.5
  Ratable Sharing   95
 
       
10.6
  Amendments and Waivers   96
 
       
10.7
  Independence of Covenants   97
 
       
10.8
  Notices   98
 
       
10.9
  Survival of Representations, Warranties and Agreements   98

iv



--------------------------------------------------------------------------------



 



                  Page
10.10
  Failure or Indulgence Not Waiver; Remedies Cumulative   99
 
       
10.11
  Marshalling; Payments Set Aside   99
 
       
10.12
  Severability   99
 
       
10.13
  Obligations Several; Independent Nature of Lenders’ Rights   99
 
       
10.14
  Headings   100
 
       
10.15
  Applicable Law   100
 
       
10.16
  Successors and Assigns   100
 
       
10.17
  CONSENT TO JURISDICTION AND SERVICE OF PROCESS   100
 
       
10.18
  WAIVER OF JURY TRIAL   101
 
       
10.19
  Confidentiality   102
 
       
10.20
  Counterparts; Effectiveness   102
 
       
10.21
  USA Patriot Act   103
 
       
SIGNATURES
      S-1

v



--------------------------------------------------------------------------------



 



     
Schedule 2.1
  Revolving Loan Commitments
Schedule 3.1B
  Existing Letters of Credit
Schedule 5.1
  Subsidiaries
Schedule 5.6
  Litigation
Schedule 7.1
  Indebtedness
Schedule 7.2
  Liens
Exhibit I
  Form of Notice of Borrowing
Exhibit II
  Form of Notice of Continuation/Conversion
Exhibit III
  Form of Request to Issue Letter of Credit
Exhibit IV
  Form of Revolving Note
Exhibit V
  Form of Swing Line Note
Exhibit VI
  Form of Compliance Certificate
Exhibit VII
  Form of Assignment Agreement
Exhibit VIII
  Form of Administrative Questionnaire
Exhibit IX
  Form of Certificate Re Non-Bank Status
Exhibit X
  Form of Subsidiary Guaranty

vi



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT
          This CREDIT AGREEMENT is dated as of August 13, 2010 and entered into
by and among EXPRESS SCRIPTS, INC., a Delaware corporation (“Company”), THE
FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually
referred to herein as a “Lender” and collectively as “Lenders”) and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders.
R E C I T A L S
          WHEREAS, Company desires that Lenders extend credit in the form of
Revolving Loans at any time and from time to time prior to the Revolving Loan
Commitment Termination Date in an aggregate principal amount at any time
outstanding not in excess of $750,000,000;
          WHEREAS, the Lenders are willing to extend such credit to Company, on
the terms and subject to the conditions set forth herein; and
          WHEREAS, all of the Domestic Subsidiaries of Company, excluding the
Exempt Subsidiaries, have agreed to guarantee the Obligations hereunder and
under the other Loan Documents.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Company and Lenders agree as follows:
     Section 1. DEFINITIONS
          1.1 Certain Defined Terms
          The following terms used in this Agreement shall have the following
meanings:
          “Account” means any account (as that term is defined in
Section 9-102(a)(2) of the UCC) arising from the sale or lease of goods or
rendering of services.

 



--------------------------------------------------------------------------------



 



          “Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate
Loans for any Interest Period, an interest rate per annum equal to the product
of (a) the Eurodollar Rate in effect for such Interest Period and (b) Statutory
Reserves.
          “Administrative Agent” has the meaning assigned to that term in the
preamble to this Agreement.
          “Administrative Questionnaire” means an Administrative Questionnaire
in substantially the form of Exhibit VIII annexed hereto or such other form as
may be provided from time to time by Administrative Agent.
          “Affected Lender” has the meaning assigned to that term in subsection
2.6C.
          “Affiliate”, as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
          “Agents” means, collectively, Administrative Agent and each financial
institution listed on the cover page of this Agreement.
          “Agreement” means this Credit Agreement dated as of August 13, 2010,
as it may be amended, supplemented or otherwise modified from time to time.
          “Alternate Base Rate” means, at any time, the highest of (i) the Prime
Rate, (ii) the rate which is 1/2 of 1% in excess of the Federal Funds Effective
Rate and (iii) the Adjusted Eurodollar Rate that would be applicable on such
date if such date were an Interest Rate Determination Date for a Eurodollar Rate
Loan with a three-month Interest Period, plus 1%.
          “Alternate Base Rate Loans” means Loans bearing interest at rates
determined by reference to the Alternate Base Rate as provided in subsection
2.2A.
          “Alternate Base Rate Margin” has the meaning specified in subsection
2.2A.
          “Approved Fund” means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

2



--------------------------------------------------------------------------------



 



          “Assignment Agreement” means an Assignment Agreement in substantially
the form of Exhibit VII annexed hereto or such other form as shall be approved
by Administrative Agent.
          “Attributable Debt” in respect of a Sale and Leaseback Transaction
means, as at the time of determination, the present value (discounted at the
rate of interest implicit in such transaction, determined in accordance with
GAAP) of the obligations of the lessee for net rental payments during the
remaining term of the lease included in such Sale and Leaseback Transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended).
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and Class made, converted or continued on the same date and, in the
case of Eurodollar Rate Loans, having the same Interest Period.
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or the State of
Missouri, or is a day on which banking institutions located in either such
jurisdiction are authorized or required by law or other governmental action to
close.
          “Capital Lease”, as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.
          “Certificate Re Non-Bank Status” means a certificate substantially in
the form of Exhibit IX annexed hereto delivered by a Lender to Administrative
Agent pursuant to subsection 2.7B(iii).
          “Class,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swing Line Loans.
          “Closing Date” means August 13, 2010.
          “Commitments” means the Revolving Loan Commitment and the Swingline
Loan Commitment.

3



--------------------------------------------------------------------------------



 



          “Company” has the meaning assigned to that term in the preamble to
this Agreement.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit VI annexed hereto delivered to Administrative Agent and Lenders by
Company pursuant to subsection 6.1(iii).
          “Consolidated EBITDA” means, for any period, the sum of the amounts
for such period of (i) Consolidated Net Income, (ii) Consolidated Interest
Expense, (iii) provisions for taxes based on income, (iv) total depreciation
expense, (v) total amortization expense, (vi) the aggregate amount of all
non-cash compensation charges incurred during such period arising from the grant
of or the issuance of stock, stock options or other equity awards, (vii) any
extraordinary or non-recurring non-cash charges for such period, (viii) fees and
expenses paid in connection with the entry into this Agreement and the other
Loan Documents and the termination of the Existing Revolving Facility and
(ix) other non-cash items incurred in the ordinary course of business reducing
Consolidated Net Income not in excess of 10% of Consolidated Net Worth, less
other non-cash items increasing Consolidated Net Income, all of the foregoing as
determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP, subject to subsection 1.2B.
          “Consolidated Interest Expense” means for any period, (i) total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest but excluding in any event (x) all
capitalized interest and amortization of debt discount and debt issuance costs
and (y) debt extinguishment costs) of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of Company and its Subsidiaries, and in any event including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers acceptance financing and net costs under Interest Rate
Agreements plus in the event of the consummation of a Qualified Receivables
Transaction, an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Qualified Receivables Transaction, but excluding, however, any amounts
referred to in subsection 2.3 actually paid to Administrative Agent and Lenders
on or before the date of determination and (ii) net of total interest income
received by Company and its Subsidiaries during such period on a consolidated
basis. For the purposes of determining Consolidated Interest Expense for the
purpose of determining compliance with the financial covenant in subsection
7.4A, Consolidated Interest Expense shall exclude write-off of issuance costs
relating to the Existing Credit Agreement.
          “Consolidated Leverage Ratio” means the ratio of (i) Consolidated
Total Debt as of the last day of any Fiscal Quarter to (ii) Consolidated EBITDA
for the four-Fiscal Quarter period ending as of such day, subject to subsection
1.2B.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or

4



--------------------------------------------------------------------------------



 



loss) of any Person (other than a Subsidiary of Company) in which any other
Person (other than Company or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Company or any of its Subsidiaries by such Person during such period,
(ii) the income of any Subsidiary of Company to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iii) any after-tax gains
or losses attributable to non-ordinary asset sales or returned surplus assets of
any Pension Plan, and (iv) integration costs and expenses (including, without
limitation, severance and shut-down costs) in connection with the acquisition of
all or substantially all the equity or assets of, or a line of business from,
another Person, of up to an aggregate of (x) $10,000,000 incurred in connection
with the acquisition of the pharmacy benefits management business of Wellpoint,
Inc. and (y) $10,000,000 for all other acquisitions.
          “Consolidated Net Worth” means, as at any date of determination, the
sum of the capital stock and additional paid-in capital plus retained earnings
(or minus accumulated deficits) of Company and its Subsidiaries on a
consolidated basis determined in conformity with GAAP.
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
excluding, to the extent included therein, (x) the face amount of any Letters of
Credit issued under this Agreement except to the extent of any unreimbursed
drawings thereunder and (y) obligations incurred under any derivatives
transaction entered into in the ordinary course of business pursuant to Hedge
Agreements.
          “Contingent Obligation”, as applied to any Person, means any direct or
indirect contingent liability of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (X) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (Y) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclause (X) or (Y) of this sentence, the primary
purpose or intent thereof is as described in clause (i) of the preceding
sentence. The amount of any Contingent Obligation shall be equal to

5



--------------------------------------------------------------------------------



 



the amount of the obligation so guaranteed or otherwise supported or, if less,
the amount to which such Contingent Obligation is specifically limited.
          “Contractual Obligation”, as applied to any Person, means any Security
issued by that Person or any material indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
          “Credit Suisse” has the meaning assigned to such term in the preamble
to this Agreement.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement to which Company or any of its Subsidiaries is
a party.
          “Defaulting Lender” means any Revolving Lender as reasonably
determined by Administrative Agent, that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, (b) notified Company,
Administrative Agent, Issuing Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by Administrative Agent (which request has been made based on
Administrative Agent’s reasonable belief that such Revolving Lender may not
fulfill its funding obligation), to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian or similar entity appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian or similar entity appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Notwithstanding the
foregoing, no Revolving Lender shall be a Defaulting Lender solely by virtue of
the ownership or acquisition of any equity interest in such Revolving Lender or
a parent company thereof by a Governmental Authority or an instrumentality
thereof or the exercise of control over such Revolving Lender or a parent
company thereof by a Governmental Authority or an instrumentality thereof,
unless such ownership or acquisition results in or provides such Revolving
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or
permits such Revolving

6



--------------------------------------------------------------------------------



 



Lender (or such Governmental Authority or instrumentality thereof) to reject,
repudiate, disavow or disaffirm any contracts or agreements entered into by such
Revolving Lender.
          “Dollars” and the sign “$” mean the lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary of Company organized under
the laws of any jurisdiction within the United States of America.
          “Eligible Assignee” means (A) (i) a commercial bank organized under
the laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses including insurance companies, funds and lease financing
companies; and (B) any Lender and any Affiliate or Approved Fund of any Lender
or an SPV; provided that no Affiliate of Company shall be an Eligible Assignee.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by Company or any of its Subsidiaries or for which Company or any of its
Subsidiaries could have any liability by reason of its relationship with an
ERISA Affiliate.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), in each case in writing, by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials, or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health or safety, as
relating to the environment, natural resources or the environment.
          “Environmental Laws” means any and all current or future statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other binding requirements of governmental authorities relating to
(i) environmental matters, (ii) any activity, event or occurrence involving
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or, as relating to the environment, the protection of human,
plant or animal health or welfare, in any manner applicable to Company or any of
its Subsidiaries or any Facility, including the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water

7



--------------------------------------------------------------------------------



 



Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or supplemented,
any analogous present or future state or local statutes or laws, and any
regulations promulgated pursuant to any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by Company, any of its Subsidiaries or any
of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which would constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that
results in liability to any of them therefor, or the receipt by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it definitively intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) receipt from the
Internal Revenue Service of a final determination or definitive notice of the
failure of

8



--------------------------------------------------------------------------------



 



any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under Section
401(a) of the Internal Revenue Code, or of the failure of any trust forming part
of any Pension Plan to qualify for exemption from taxation under Section 501(a)
of the Internal Revenue Code; (ix) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan, provided that such imposition is not otherwise
a “reportable event.”; (x) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the
Internal Revenue Code or Section 303(i)(4) of ERISA; (xi) receipt of notice by
Company, any of its Subsidiaries or any of their ERISA Affiliates of a
determination that a Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status (as defined in Section 432 of the Internal
Revenue Code or Section 305 of ERISA; or (xii) the occurrence of a non-exempt
“prohibited transaction” (as defined in Section 4975 of the Internal Revenue
Code or Section 406 of ERISA) with respect to which Company, any of its
Subsidiaries or any of their ERISA Affiliates is a “disqualified person” (as
defined in Section 4975 of the Internal Revenue Code) or a “party in interest”
(as defined in Section 406 of ERISA) or could otherwise be liable.
          “Eurodollar Business Day” means any day (i) excluding Saturday, Sunday
and any day that is a legal holiday under the laws of the State of New York or
is a day on which banking institutions located in such State are authorized or
required by law, or other governmental action to close and (ii) on which
commercial banks are open for international business (including dealings in
Dollar deposits) in London.
          “Eurodollar Rate” shall mean, with respect to any Borrowing of
Eurodollar Rate Loans for any Interest Period, the rate per annum determined by
Administrative Agent at approximately 11:00 a.m., London time, on the date which
is two Eurodollar Business Days prior to the beginning of such Interest Period
by reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates) for a period
equal to such Interest Period, provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by Administrative Agent equal to the average of rates per annum at
which deposits in Dollars are offered for such Interest Period to Administrative
Agent by three leading banks in the London interbank market in London, England
at approximately 11:00 a.m., London time, on the date which is two Eurodollar
Business Days prior to the beginning of such Interest Period.
          “Eurodollar Rate Loans” means Loans bearing interest at rates
determined by reference to the Adjusted Eurodollar Rate as provided in
subsection 2.2A.
          “Eurodollar Rate Margin” has the meaning specified in subsection 2.2A.
          “Event of Default” means each of the events set forth in Section 8.

9



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Exempt Subsidiaries” means, collectively, Diversified NY IPA, Inc.,
Diversified Pharmaceutical Services (Puerto Rico), Inc., Express Scripts
Insurance Company, NPA of New York IPA, Inc., Reinsurance Subsidiary and any
Subsidiaries of Company designated by Company as “Exempt Subsidiaries” in
writing to Administrative Agent from time to time; provided, that Company may
not designate any Subsidiary as an Exempt Subsidiary if, at the time of such
proposed designation and both before and immediately after giving effect
thereto, the total assets of the Exempt Subsidiaries are equal to or greater
than 30% of Company’s consolidated total assets on such date.
          “Existing Credit Agreement” means the Credit Agreement dated as of
October 14, 2005, as amended, supplemented or otherwise modified from time to
time, among Company, the lenders and other financial institutions party thereto
and Credit Suisse, as administrative agent.
          “Existing Revolving Facility” means the revolving loan commitments
under the Existing Credit Agreement.
          “Facility” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Company or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
          “FATCA” means Section 1471 through 1474 of the Internal Revenue Code,
as of the date of this Agreement.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Company and its Subsidiaries
ending on December 31 of each calendar year.

10



--------------------------------------------------------------------------------



 



          “Funding and Payment Office” means (i) the office of Administrative
Agent and Swing Line Lender located at Eleven Madison Avenue, New York, New York
10010 or (ii) such other office of Administrative Agent and Swing Line Lender as
may from time to time hereafter be designated as such in a written notice
delivered by Administrative Agent and Swing Line Lender to Company and each
Lender.
          “Funding Date” means the date of the funding of a Loan.
          “GAAP” means, subject to the limitations on the application thereof
set forth in subsection 1.2, generally accepted accounting principles set forth
in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination, provided that, if Company
notifies Administrative Agent that Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if Administrative Agent requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until the earliest of (i) the withdrawal
of such notice or (ii) the amendment of such provision in accordance herewith.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Granting Lender” has the meaning given such term in subsection 10.1E.
          “Hazardous Materials” means (i) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or

11



--------------------------------------------------------------------------------



 



words of similar import under any applicable Environmental Laws); (ii) any oil,
petroleum, petroleum fraction or petroleum derived substance; (iii) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(iv) any flammable substances or explosives; (v) any radioactive materials;
(vi) any friable asbestos-containing materials; (vii) urea formaldehyde foam
insulation; (viii) electrical equipment which contains any oil or dielectric
fluid containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Authority pursuant to Environmental Laws.
          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement designed to hedge against fluctuations in interest rates or currency
values, respectively.
          “Holdings” has the meaning given such term in subsection 7.5.
          “Holdings Guarantee” has the meaning given such term in subsection
7.5.
          “Incremental Assumption Agreement” means an Incremental Assumption
Agreement in form and substance reasonably satisfactory to Administrative Agent,
among Company, Administrative Agent and one or more Incremental Revolving
Lenders.
          “Incremental Revolving Loan Commitment” means any additional Revolving
Loan Commitment provided pursuant to subsection 2.9.
          “Incremental Revolving Lender” means a Person providing an Incremental
Revolving Loan Commitment.
          “Indebtedness”, as applied to any Person, means (i) all indebtedness
for borrowed money, (ii) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, and (v) all indebtedness of the types described in clauses
(i) through (iv) of this definition secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person. Obligations under Interest Rate Agreements and Currency
Agreements constitute (X) in the case of Hedge Agreements, Contingent
Obligations, and (Y) in all other cases, Investments, and in neither case
constitute Indebtedness.

12



--------------------------------------------------------------------------------



 



          “Indemnitee” has the meaning assigned to that term in subsection 10.3.
          “Insurance Subsidiary” means each Subsidiary of Company that engages
primarily in insurance-related activities that are connected with the business
of Company or one or more of its Subsidiaries (including in connection with the
Medicare Part D prescription drug benefit program) and identified in writing by
Company to Administrative Agent as an “Insurance Subsidiary”.
          “Interest Payment Date” means (i) with respect to any Alternate Base
Rate Loan, the last Business Day of March, June, September and December of each
year, commencing on the last Business Day of September 2010, and (ii) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan; provided that in the case of each Interest Period of
longer than three months, “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.
          “Interest Period” has the meaning assigned to that term in subsection
2.2B.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the second Eurodollar Business Day prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Company or any of its Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (other than a Person that
immediately prior to such purchase or acquisition was a Subsidiary of Company
and so long as such Person remains a Subsidiary of Company), (ii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Company or any of
its Subsidiaries to any other Person (other than Company or a Subsidiary of
Company), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iii) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

13



--------------------------------------------------------------------------------



 



          “Issuing Lender” means, with respect to any Letter of Credit, subject
to subsection 3.1, any Lender having a Revolving Loan Commitment selected by
Company and reasonably acceptable to Administrative Agent, which other Lender
has agreed in its sole discretion to act as issuer of the applicable Letter of
Credit; with respect to any Letter of Credit, the term “Issuing Lender” shall
mean the Issuing Lender with respect to such Letter of Credit.
          “Joint Lead Arrangers” has the meaning assigned to that term on the
cover page of this Agreement.
          “Lender” and “Lenders” means the persons identified as “Lenders” and
listed on the signature pages of this Agreement, together with their successors
and permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires.
          “Letter of Credit” or “Letters of Credit” means any Letter of Credit
issued or to be issued by an Issuing Lender for the account of Company pursuant
to subsection 3.1.
          “Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Letters of Credit then outstanding plus
(ii) the aggregate amount of all drawings under Letters of Credit honored by
Issuing Lenders and not theretofore reimbursed by Company (including, without
duplication, any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B).
          “Lien” means any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.
          “Loan” or “Loans” means one or more of the Revolving Loans or Swing
Line Loans or any combination thereof.
          “Loan Documents” means this Agreement, the Notes, the Letters of
Credit (and any applications for, or reimbursement agreements or other documents
or certificates executed by Company in favor of an Issuing Lender relating to,
the Letters of Credit), the Subsidiary Guaranties, the Holdings Guarantee, if
applicable, and any Hedge Agreements to which a Lender is a counterparty.
          “Loan Party” means each of Company and any of Company’s Subsidiaries
from time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.

14



--------------------------------------------------------------------------------



 



          “Margin Stock” has the meaning assigned to that term in Regulation U
of the Board of Governors of the Federal Reserve System as in effect from time
to time.
          “Material Adverse Effect” means (i) a material adverse effect upon the
business, assets, financial position, operations, or results of operations of
Company and its Subsidiaries taken as a whole or (ii) the material impairment of
the ability of any Loan Party to perform, or of Administrative Agent or Lenders
to enforce, the Obligations.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).
          “Notes” means one or more of the Revolving Notes or Swing Line Note or
any combination thereof.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto delivered by Company to Administrative Agent pursuant
to subsection 2.1B with respect to a proposed borrowing.
          “Notice of Conversion/Continuation” means a notice substantially in
the form of Exhibit II annexed hereto delivered by Company to Administrative
Agent pursuant to subsection 2.2D with respect to a proposed conversion or
continuation of the applicable basis for determining the interest rate with
respect to the Loans specified therein.
          “Notice of Request to Issue Letter of Credit” means a notice
substantially in the form of Exhibit III annexed hereto delivered by Company to
the Issuing Lender and Administrative Agent pursuant to subsection 3.1B(i) with
respect to the proposed issuance of a Letter of Credit.
          “Obligations” means all obligations, including obligations under
Interest Rate Agreements and Currency Agreements and in respect of credit cards,
purchasing cards and other treasury management services, of every nature of each
Loan Party from time to time owed to Administrative Agent, any Lender and
affiliates of Administrative Agent or any Lender or any of them under the Loan
Documents, whether for principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to Company, whether or
not a claim for post-filing or post-petition is allowed in such proceedings),
reimbursement of amounts drawn under Letters of

15



--------------------------------------------------------------------------------



 



Credit, fees, expenses, indemnification or otherwise, whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder and all obligations incurred in
connection with collecting and enforcing the foregoing, together with all
renewals, extensions, modifications or refinancings thereof.
          “Officer’s Certificate” means, as applied to any Loan Party, a
certificate executed on behalf of such Loan Party by any of the following: its
chairman of the board (if an officer), chief executive officer, president, one
of its vice presidents, chief financial officer, treasurer, assistant treasurer,
controller or chief accounting officer.
          “Operating Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Encumbrances” means the following types of Liens (excluding
any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA):
     (i) Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
     (ii) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
     (iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

16



--------------------------------------------------------------------------------



 



     (iv) any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;
     (v) leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;
     (vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;
     (vii) any (a) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;
     (viii) Liens arising from filing UCC financing statements relating solely
to leases permitted by this Agreement;
     (ix) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (x) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (xi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries;
     (xii) licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Company or such Subsidiary;
     (xiii) Liens imposed by Environmental Laws to the extent not in violation
of any of the representations, warranties or covenants in respect of
Environmental Laws made by Company in this Agreement; and

17



--------------------------------------------------------------------------------



 



     (xiv) Liens on Receivables Assets created pursuant to Permitted Receivables
Transactions.
          “Permitted Receivables Transaction” means one or more Qualified
Receivables Transactions that in the aggregate at any one time transfer rights
to receive proceeds of Receivables Assets not in excess of $750,000,000.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
          “Potential Event of Default” means a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.
          “Prime Rate” means the rate that Credit Suisse announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Credit Suisse or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
          “Pro Rata Share” means with respect to each Lender, the percentage
obtained by dividing (x) the Revolving Loan Exposure of that Lender by (y) the
aggregate Revolving Loan Exposure of all Lenders, in each case as the applicable
percentage may be adjusted by assignments permitted pursuant to subsection 10.1.
The initial Pro Rata Share of each Lender for purposes of the preceding sentence
is set forth opposite the name of that Lender in Schedule 2.1 annexed hereto.
          “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Company or any Subsidiary thereof
pursuant to which Company or any of its Subsidiaries may sell, convey or
otherwise transfer to:
          (a) a Receivables Entity (in the case of a transfer by Company or any
of its Subsidiaries); or
          (b) any other Person (in the case of a transfer by a Receivables
Entity), or pursuant to which Company, any of its Subsidiaries or a Receivables
Entity may grant a security interest in, Receivables Assets; provided that:

18



--------------------------------------------------------------------------------



 



               (1) the Board of Directors of Company, its Subsidiary or such
Receivables Entity, as the case may be, shall have determined in good faith that
such Qualified Receivables Transaction is economically fair and reasonable to
Company, such Subsidiary or such Receivables Entity, as the case may be; and
               (2) the financing terms, covenants, termination events and other
provisions thereof, including any amendments or modifications thereof, shall be
market terms (as determined in good faith by the Board of Directors of Company).
          “Receivables Assets” means any Accounts (whether now existing or
arising in the future) of Company or any of its Subsidiaries and any assets
related thereto which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving Accounts.
          “Receivables Entity” means a Wholly Owned Subsidiary of Company (or
another Person formed for the purpose of engaging in a Qualified Receivables
Transaction with Company or any of its Subsidiaries in which Company or any or
its Subsidiaries makes an Investment and to which Company or any of its
Subsidiaries transfers Accounts and related assets) which engages in no
activities other than in connection with the purchase, sale or financing of
Accounts of Company or any of its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business.
          “Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(ii).
          “Register” has the meaning assigned to that term in subsection 2.1D.
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reimbursement Date” has the meaning assigned to that term in
subsection 3.3B.
          “Reinsurance Subsidiary” means a Subsidiary to be formed by Company
with the sole purpose of owning and conducting Company’s reinsurance business.
          “Replaced Lender” and “Replacement Lender” have the meanings assigned
to those terms in subsection 2.8.

19



--------------------------------------------------------------------------------



 



          “Requisite Lenders” means Lenders having or holding more than 50% of
the aggregate Revolving Loan Exposure of all Lenders; provided that the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded for
purposes of determining the Requisite Lenders at any time.
          “Revolving Lender” means a Lender having a Revolving Loan Commitment.
          “Revolving Loan Commitment” means the commitment of a Lender to make
Revolving Loans to Company pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.
          “Revolving Loan Commitment Termination Date” means August 13, 2013.
          “Revolving Loan Exposure” means, with respect to any Lender as of any
date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender and without duplication from amounts
counted under (a) above, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (in each case net of any participations
purchased by other Lenders in such Letters of Credit or any unreimbursed
drawings thereunder) plus (c) the aggregate amount of all participations
purchased by that Lender in any outstanding Letters of Credit or any
unreimbursed drawings under any Letters of Credit without duplication from
amounts counted under (a) above plus (d) in the case of Swing Line Lender, the
aggregate outstanding principal amount of all Swing Line Loans (net of any
participations therein purchased by other Lenders) plus (e) the aggregate amount
of all participations purchased by that Lender in any outstanding Swing Line
Loans without duplication from amounts counted under (a) above.
          “Revolving Loans” means the Loans made by Lenders to Company pursuant
to subsection 2.1A(i).
          “Revolving Notes” means (i) the promissory notes of Company issued
pursuant to subsection 2.1E(i) on the Closing Date and (ii) any promissory notes
issued by Company pursuant to the last sentence of subsection 10.1B(i) in
connection with assignments of the Revolving Loan Commitments and Revolving
Loans of any Lenders, in each case substantially in the form of Exhibit IV
annexed hereto, as they may be amended, supplemented or otherwise modified from
time to time.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

20



--------------------------------------------------------------------------------



 



          “Sale and Leaseback Transaction” shall have the meaning given to such
term in subsection 7.7.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Solvent” means, with respect to any Person, that as of the date of
determination (i) the then fair saleable value of the property of such Person,
including without limitation any rights of subrogation and contribution, is
(y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
          “SPV” has the meaning given such term in subsection 10.1E.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

21



--------------------------------------------------------------------------------



 



          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
          “Subsidiary Guarantor” means any Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty on the Closing
Date or from time to time thereafter pursuant to subsection 6.8, but in any
event excluding the Exempt Subsidiaries.
          “Subsidiary Guaranty” means the Subsidiary Guaranty executed and
delivered by existing Domestic Subsidiaries of Company on the Closing Date
(other than Exempt Subsidiaries) and to be executed and delivered by additional
Domestic Subsidiaries of Company from time to time thereafter in accordance with
subsection 6.8, substantially in the form of Exhibit X annexed hereto, as such
Subsidiary Guaranty may hereafter be amended, supplemented or otherwise modified
from time to time.
          “Swing Line Lender” means Credit Suisse or any Person serving as a
successor Administrative Agent hereunder, in its capacity as Swing Line Lender
hereunder.
          “Swing Line Loan Commitment” means the commitment of Swing Line Lender
to make Swing Line Loans to Company pursuant to subsection 2.1A(ii).
          “Swing Line Loans” means the Loans made by Swing Line Lender to
Company pursuant to subsection 2.1A(ii).
          “Swing Line Note” means (i) the promissory note of Company issued
pursuant to subsection 2.1E(ii) on the Closing Date and (ii) any promissory note
issued by Company to any successor Administrative Agent and Swing Line Lender
pursuant to the last sentence of subsection 9.5B, in each case substantially in
the form of Exhibit V annexed hereto, as it may be amended, supplemented or
otherwise modified from time to time.
          “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided that “Tax on the Overall Net Income” of a Person shall be
construed as a reference to (i) a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s principal office (and, in the case
of a Lender, its lending office) is located or in which that Person (and, in the
case of a Lender, its

22



--------------------------------------------------------------------------------



 



lending office) is deemed to be doing business on all or part of the net income,
profits or gains (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise) of that Person (and, in the case of a Lender, its lending office),
(ii) any franchise taxes imposed in lieu of net income by any jurisdiction
described in (i) above, and (iii) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction.
          “Total Utilization of Revolving Loan Commitments” means, as at any
date of determination, the sum of (i) the aggregate principal amount of all
outstanding Revolving Loans plus (ii) the aggregate principal amount of all
outstanding Swing Line Loans plus (iii) without duplication of amounts counted
under clause (i) or (ii) of this sentence, the Letter of Credit Usage.
          “Type” means, with respect to any Revolving Loan, whether such Loan is
an Alternate Base Rate Loan or a Eurodollar Rate Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Wholly Owned Subsidiary” shall mean a Subsidiary of which securities
(except for directors’ qualifying shares) or other ownership interests
representing 100% of the equity or 100% of the ordinary voting power or 100% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, directly or indirectly, by Company or one or
more Wholly Owned Subsidiaries.
          “Withholding Agent” means any Loan Party and Administrative Agent.
          1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement; Pro Forma Basis for Financial Covenant Calculations
          A. Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to clauses (i) and
(ii) of subsection 6.1 shall be prepared in accordance with GAAP as in effect at
the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)). Notwithstanding any other
provision contained herein, all computations of amounts and ratios referred to
in this Agreement shall be made without giving effect to any election under FASB
ASC Topic 825 “Financial Instruments” (or any other financial accounting
standard having a similar result or effect) to value any Indebtedness of Company
at “fair value” as defined therein.

23



--------------------------------------------------------------------------------



 



          B. For the purposes of determining the Consolidated Leverage Ratio for
the purpose of subsections 2.2A and 2.3A and determining compliance with the
financial covenants in subsection 7.4, in each case for any four fiscal quarter
period during which any acquisition by Company or one of its Subsidiaries of the
capital stock or assets of another Person has occurred, the Consolidated
Leverage Ratio and such other financial covenants shall be calculated on a pro
forma basis as if such acquisition had occurred as of the first day of such
period.
          1.3 Other Definitional Provisions and Rules of Construction
          Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
               (i) References to “Sections,” “subsections,” “Schedules” and
“Exhibits” shall be to Sections, subsections, Schedules and Exhibits,
respectively, of this Agreement unless otherwise specifically provided.
               (ii) The use in any of the Loan Documents of the word “include”
or “including”, when following any general statement, term or matter, shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
               (iii) Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns.
     Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
          2.1 Commitments; Making of Loans; the Register; Notes
          A. Commitments. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, each Revolving Lender hereby severally agrees to make the Revolving Loans
described in subsection 2.1A(i), and Swing Line Lender hereby agrees to make the
Loans described in subsection 2.1A(ii).
               (i) Revolving Loans. Each Revolving Lender severally agrees,
subject to the limitations set forth below with respect to the maximum amount of
Revolving Loans permitted to be outstanding from time to time, to lend to
Company from

24



--------------------------------------------------------------------------------



 



time to time during the period from the Closing Date to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in subsection 2.5A. The original amount of each
Revolving Lender’s Revolving Loan Commitment is set forth opposite its name on
Schedule 2.1 annexed hereto and the aggregate original amount of the Revolving
Loan Commitments is $750,000,000; provided that the Revolving Loan Commitments
of Revolving Lenders shall be adjusted to give effect to any applicable
assignments of the Revolving Loan Commitments pursuant to subsection 10.1B; and
provided, further, that the amount of the Revolving Loan Commitments shall be
(a) reduced from time to time by the amount of any reductions thereto made
pursuant to subsection 2.4A(ii) and (b) increased from time to time by the
amount of any increases thereto made pursuant to subsection 2.9. Each Revolving
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date. Amounts borrowed under this subsection
2.1A(i) may be repaid and reborrowed to but excluding the Revolving Loan
Commitment Termination Date.
          Anything contained in this Agreement to the contrary notwithstanding,
the Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.
               (ii) Swing Line Loans. Swing Line Lender hereby agrees, subject
to the limitations set forth below with respect to the maximum amount of Swing
Line Loans permitted to be outstanding from time to time, to make a portion of
the Revolving Loan Commitments available to Company from time to time during the
period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to Company in an aggregate amount
not exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5A, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment. The original
amount of the Swing Line Loan Commitment is $150,000,000; provided that any
reduction of the Revolving Loan Commitments made pursuant to subsection 2.4A(ii)
which reduces the aggregate Revolving Loan Commitments to an amount less than
the then current amount of the Swing Line Loan Commitment shall result in an
automatic corresponding reduction of the Swing Line Loan Commitment to the
amount of the Revolving Loan Commitments, as so reduced, without any further
action on the part of Company, Administrative Agent or Swing Line Lender. The
Swing Line Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than that
date. Amounts borrowed under this subsection 2.1A(ii) may be repaid and

25



--------------------------------------------------------------------------------



 



reborrowed to but excluding the Revolving Loan Commitment Termination Date.
Anything contained in this Agreement to the contrary notwithstanding, (x) the
Swing Line Loans and the Swing Line Loan Commitment shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect and
(y) Swing Line Lender shall not be required to make any Swing Line Loans at any
time that there is a Defaulting Lender hereunder, unless Swing Line Lender has
entered into arrangements reasonably satisfactory to it and Company to eliminate
Swing Line Lender’s risk with respect to the participation in Swing Line Loans
by all such Defaulting Lenders, including by requiring Company to cash
collateralize each such Defaulting Lender’s Pro Rata Share of each Swing Line
Loan.
          With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to subsection 2.4A(i), Swing Line Lender may, at any
time in its sole and absolute discretion, deliver to Administrative Agent (with
a copy to Company), no later than 12:00 Noon (New York City time) at least one
Business Day prior to the proposed Funding Date, a notice (which shall be deemed
to be a Notice of Borrowing given by Company) requesting Revolving Lenders to
make Revolving Loans that are Alternate Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which Swing Line Lender
requests Revolving Lenders to prepay. Anything contained in this Agreement to
the contrary notwithstanding, (i) the proceeds of such Revolving Loans made by
Revolving Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Company) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (ii) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
and shall be due under the Revolving Note of Swing Line Lender. Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Revolving Lenders, including the Revolving Loan deemed
to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans. If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be recovered by or on behalf of Company
from Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Revolving Lenders in the manner contemplated by subsection 10.5.
          If for any reason (a) Revolving Loans are not made upon the request of
Swing Line Lender as provided in the immediately preceding paragraph in an
amount sufficient to repay any amounts owed to Swing Line Lender in respect of
any outstanding Swing Line Loans or (b) the Revolving Loan Commitments are
terminated at a time when any Swing Line Loans are

26



--------------------------------------------------------------------------------



 



outstanding, each Revolving Lender shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans in an amount
equal to its Pro Rata Share (calculated, in the case of the foregoing clause
(b), immediately prior to such termination of the Revolving Loan Commitments) of
the unpaid amount of such Swing Line Loans together with accrued interest
thereon. Upon one Business Day’s notice from Swing Line Lender, each Revolving
Lender shall deliver to Swing Line Lender an amount equal to its respective
participation in same day funds at the Funding and Payment Office. In order to
further evidence such participation (and without prejudice to the effectiveness
of the participation provisions set forth above), each Revolving Lender agrees
to enter into a separate participation agreement at the request of Swing Line
Lender in form and substance reasonably satisfactory to Swing Line Lender. In
the event any Revolving Lender fails to make available to Swing Line Lender the
amount of such Revolving Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Revolving Lender together with interest thereon at the rate customarily used by
Swing Line Lender for the correction of errors among banks for three Business
Days and thereafter at the Alternate Base Rate. In the event Swing Line Lender
receives a payment of any amount in which other Revolving Lenders have purchased
participations as provided in this paragraph, Swing Line Lender shall promptly
distribute to each such other Revolving Lender its Pro Rata Share of such
payment.
          Anything contained herein to the contrary notwithstanding, each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to the second preceding
paragraph and each Revolving Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (a) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Company or any other Person for any reason whatsoever; (b) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (c) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries;
(d) any breach of this Agreement or any other Loan Document by any party
thereto; or (e) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that (X) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (Y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.
          B. Borrowing Mechanics. Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to a request by Swing Line Lender
pursuant to subsection 2.1A(ii) for the purpose of repaying any Refunded Swing
Line Loans or Revolving Loans made pursuant to subsection 3.3B for the purpose
of reimbursing any Issuing Lender for the amount of a drawing under a Letter of
Credit issued by it) shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount. Swing Line

27



--------------------------------------------------------------------------------



 



Loans made on any Funding Date shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount. Whenever
Company desires that Lenders make Revolving Loans it shall deliver to
Administrative Agent a Notice of Borrowing no later than 12:00 Noon (New York
City time) at least three Eurodollar Business Days in advance of the proposed
Funding Date (in the case of a Eurodollar Rate Loan) or at least one Business
Day in advance of the proposed Funding Date (in the case of an Alternate Base
Rate Loan); provided that, any such notice delivered with respect to Loans
requested to be made on the Closing Date may be delivered at any time prior to
12:00 Noon (New York City time) at least one Business Day in advance of the
Closing Date. Whenever Company desires that Swing Line Lender make a Swing Line
Loan, it shall deliver to Administrative Agent a Notice of Borrowing no later
than 12:00 Noon (New York City time) on the proposed Funding Date. The Notice of
Borrowing shall specify (i) the proposed Funding Date (which shall be a Business
Day), (ii) the amount and type of Loans requested, (iii) in the case of Swing
Line Loans, that such Loans shall be an Alternate Base Rate Loans, (iv) in the
case of Revolving Loans, whether such Loans shall be Alternate Base Rate Loans
or Eurodollar Rate Loans; provided, that Revolving Loans made on the Closing
Date shall be Alternate Base Rate Loans; provided, however, on such Funding Date
Company may request such Loans be converted to Eurodollar Rate Loans in the
manner provided in subsection 2.2D; and (v) in the case of any Loans requested
to be made as Eurodollar Rate Loans, the initial Interest Period requested
therefor. Revolving Loans may be continued as or converted into Alternate Base
Rate Loans and Eurodollar Rate Loans in the manner provided in subsection 2.2D.
In lieu of delivering the above-described Notice of Borrowing, Company may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing under this subsection 2.1B; provided that such notice shall be
promptly confirmed in writing by delivery of a Notice of Borrowing to
Administrative Agent on or before the applicable Funding Date.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of Company or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders in accordance with this Agreement pursuant to any such
telephonic notice Company shall have effected Loans hereunder.
          Company shall notify Administrative Agent prior to the funding of any
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Borrowing is no longer true and correct as
of the applicable Funding Date, and the acceptance by Company of the proceeds of
any Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.
          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing in accordance
therewith.

28



--------------------------------------------------------------------------------



 



          C. Disbursement of Funds. All Revolving Loans under this Agreement
shall be made by Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder nor shall the Commitment of any Lender to make the
particular type of Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. Promptly after receipt by Administrative Agent of a Notice
of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender or Swing Line Lender, as the case
may be, of the proposed borrowing. Each Lender shall make the amount of its Loan
available to Administrative Agent not later than 12:00 Noon (New York City time)
on the applicable Funding Date, and Swing Line Lender shall make the amount of
its Swing Line Loan available to Administrative Agent not later than 2:00 P.M.
(New York City time) on the applicable Funding Date, in each case in same day
funds in Dollars, at the Funding and Payment Office. Except as provided in
subsection 2.1A(ii) or subsection 3.3B with respect to Revolving Loans used to
repay Refunded Swing Line Loans or to reimburse any Issuing Lender for the
amount of a drawing under a Letter of Credit issued by it, upon satisfaction or
waiver of the conditions precedent specified in subsections 4.1 (in the case of
Loans made on the Closing Date) and 4.2 (in the case of all Loans),
Administrative Agent shall make the proceeds of such Loans available to Company
on the applicable Funding Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders or Swing Line Lender, as the case may be, to be credited to the account
of Company.
          Unless Administrative Agent shall have been notified by any Lender
prior to the Funding Date for any Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Alternate Base Rate. If such Lender does not pay such corresponding amount
within three Business Days after such amount should have been made available,
Administrative Agent shall promptly notify Company and Company shall immediately
pay such corresponding amount to Administrative Agent together with interest
thereon, for each day from such Funding Date until the date such amount is paid
to Administrative Agent, at the rate payable under this Agreement for Alternate
Base Rate Loans. Nothing in this subsection 2.1C shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Company may have against any Lender as a result of any default
by such Lender hereunder.

29



--------------------------------------------------------------------------------



 



          D. The Register.
               (i) Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Company, shall maintain, at its address referred to in
subsection 10.8, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
               (ii) Administrative Agent shall record in the Register the
Revolving Loan Commitment and the Revolving Loans from time to time of each
Revolving Lender, the Swing Line Loan Commitment and the Swing Line Loans from
time to time of Swing Line Lender, and each repayment or prepayment in respect
of the principal amount of the Revolving Loans of each Revolving Lender or the
Swing Line Loans of Swing Line Lender. Any such recordation shall be conclusive
and binding on Company and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Company’s Obligations in respect of any
applicable Loans.
               (iii) Each Lender shall record on its internal records (including
any Notes held by such Lender) each Revolving Loan made by it and each payment
in respect thereof. Any such recordation shall be conclusive and binding on
Company, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Company’s Obligations in respect of any applicable Loans; and
provided, further, that in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.
               (iv) Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case unless and until an Assignment Agreement effecting the assignment
or transfer thereof shall have been accepted by Administrative Agent and
recorded in the Register as provided in subsection 10.1B(ii). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
               (v) Company hereby designates Credit Suisse to serve as Company’s
agent solely for purposes of maintaining the Register as provided in this
subsection 2.1D, and Company hereby agrees that, to the extent Credit Suisse
serves in such capacity, Credit Suisse and its officers, directors, employees,
agents and affiliates shall constitute Indemnitees for all purposes under
subsection 10.3.

30



--------------------------------------------------------------------------------



 



          E. Notes. At the request of any Lender, Company shall execute and
deliver to that Lender (or to Administrative Agent for that Lender) each of the
following, as appropriate: (i) a Revolving Note substantially in the form of
Exhibit IV annexed hereto to evidence that Lender’s Revolving Loans, in the
principal amount of that Lender’s Revolving Loan Commitment and with other
appropriate insertions, and (ii) a Swing Line Note substantially in the form of
Exhibit V annexed hereto to evidence that Lender’s Swing Line Loans, in the
principal amount of the Swing Line Loan Commitment and with other appropriate
insertions. In the event a Lender requests such Notes at least 3 Business Days
prior to the Closing Date, Company shall execute and deliver the Notes on such
date.
          2.2 Interest on the Loans
          A. Rate of Interest. Subject to the provisions of subsections 2.6 and
2.7, each Revolving Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Alternate Base Rate or the
Adjusted Eurodollar Rate. Subject to the provisions of subsection 2.7, each
Swing Line Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Alternate Base Rate. The applicable basis for
determining the rate of interest with respect to any Revolving Loan shall be
selected by Company initially at the time a Notice of Borrowing is given with
respect to such Loans pursuant to subsection 2.1B, and the basis for determining
the interest rate with respect to any Revolving Loan may be changed from time to
time pursuant to subsection 2.2D. If on any day a Revolving Loan is outstanding
with respect to which notice has not been delivered to Administrative Agent in
accordance with the terms of this Agreement specifying the applicable basis for
determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Alternate Base Rate. Subject to the
provisions of subsections 2.2E and 2.7, the Revolving Loans shall bear interest
through maturity as follows:
               (i) if an Alternate Base Rate Loan, then at the sum of the
Alternate Base Rate and the applicable Alternate Base Rate Margin set forth in
the table below opposite the Consolidated Leverage Ratio for the four-Fiscal
Quarter period ending on the date for which the applicable Compliance
Certificate has been delivered pursuant to subsection 6.1(iii):

              APPLICABLE     ALTERNATE BASE     RATE MARGIN CONSOLIDATED
LEVERAGE RATIO   (PER ANNUM)
Level 1 Greater than or equal to 2.0x
    0.95 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    0.75 %
Level 3 Less than 1.0x
    0.55 %

provided, that until the date on which the Compliance Certificate is delivered
pursuant to subsection 6.1(iii) for the Fiscal Quarter ended September 30, 2010,
the Base Rate Margin shall be 0.75% for Revolving Loans.

31



--------------------------------------------------------------------------------



 



               (ii) if a Eurodollar Rate Loan, then at the sum of the Adjusted
Eurodollar Rate and the applicable Eurodollar Rate Margin set forth in the table
below opposite the Consolidated Leverage Ratio for the four-Fiscal Quarter
period ending on the date for which the applicable Compliance Certificate has
been delivered pursuant to subsection 6.1(iii):

              APPLICABLE     EURODOLLAR     MARGIN CONSOLIDATED LEVERAGE RATIO  
(PER ANNUM)
Level 1 Greater than or equal to 2.0x
    1.95 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    1.75 %
Level 3 Less than 1.0x
    1.55 %

provided, that until the date on which the Compliance Certificate is delivered
pursuant to subsection 6.1(iii) for the Fiscal Quarter ended September 30, 2010,
the Eurodollar Rate Margin shall be 1.75% per annum for Revolving Loans.
          Upon delivery of the Compliance Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iii), the applicable Base Rate
Margin and Eurodollar Rate Margin shall automatically be adjusted in accordance
with such Compliance Certificate, such adjustment to become effective on the
next succeeding Business Day following receipt by Administrative Agent of such
Compliance Certificate; provided, that if at any time a Compliance Certificate
is not delivered at the time required pursuant to subsection 6.1(iii), from the
time such Compliance Certificate was required to be delivered until delivery of
such Compliance Certificate, such applicable Base Rate Margin and Eurodollar
Rate Margin shall be the maximum percentage amount until such Compliance
Certificate is delivered.
          Subject to the provisions of subsections 2.2E and 2.7, any Swing Line
Loans provided to Company shall bear interest through maturity at the rate then
applicable to Revolving Loans pursuant to subsection 2.2A(i).
          B. Interest Periods. In connection with each Eurodollar Rate Loan,
Company may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, a one, two, three or six month period or, if deposits
in the interbank Eurodollar market are available to all Lenders for such period
(as determined by each Lender), a nine or twelve month period; provided that:
               (i) the initial Interest Period for any Eurodollar Rate Loan
shall commence on the Funding Date in respect of such Loan, in the case of a
Loan initially made as a Eurodollar Rate Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Loan converted to
a Eurodollar Rate Loan;

32



--------------------------------------------------------------------------------



 



               (ii) in the case of immediately successive Interest Periods
applicable to a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
               (iii) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
               (iv) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;
               (v) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Loan Commitment Termination
Date;
               (vi) there shall be no more than eight Interest Periods
outstanding at any time; and
               (vii) in the event Company fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.
          C. Interest Payments. Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity); provided that in the event any Swing Line Loans or any Revolving
Loans that are Alternate Base Rate Loans are prepaid pursuant to subsection
2.4A(i), interest accrued on such Swing Line Loans or Revolving Loans through
the date of such prepayment shall be payable on the next succeeding Interest
Payment Date applicable to Alternate Base Rate Loans (or, if earlier, at final
maturity).
          D. Conversion or Continuation. Subject to the provisions of subsection
2.6, Company shall have the option (i) to convert at any time all or any part of
its outstanding Revolving Loans equal to $5,000,000 and integral multiples of
$1,000,000 in excess of that amount from Loans bearing interest at a rate
determined by reference to one basis to Loans

33



--------------------------------------------------------------------------------



 



bearing interest at a rate determined by reference to an alternative basis or
(ii) upon the expiration of any Interest Period applicable to a Eurodollar Rate
Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan; provided, however, that a Eurodollar Rate Loan may only be converted into
a Alternate Base Rate Loan on the expiration date of an Interest Period
applicable thereto.
          Company shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 12:00 Noon (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to an Alternate Base Rate Loan) and at least three Eurodollar
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan). A Notice
of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount
and type of the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation, (iv) in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan, the requested Interest Period, and (v) in the case
of a conversion to, or a continuation of, a Eurodollar Rate Loan, that no
Potential Event of Default or Event of Default has occurred and is continuing.
In lieu of delivering the above-described Notice of Conversion/Continuation,
Company may give Administrative Agent telephonic notice by the required time of
any proposed conversion/continuation under this subsection 2.2D; provided that
such notice shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this subsection 2.2D, Administrative
Agent shall promptly notify each Lender.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Company or for
otherwise acting in good faith under this subsection 2.2D, and upon conversion
or continuation of the applicable basis for determining the interest rate with
respect to any Loans in accordance with this Agreement pursuant to any such
telephonic notice Company shall have effected a conversion or continuation, as
the case may be, hereunder.
          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Conversion/Continuation for conversion to, or continuation of, a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
and Company shall be bound to effect a conversion or continuation in accordance
therewith.
          E. Default Rate. In the event that the outstanding principal amount of
any Loan, any interest or any fees or other amounts due and payable hereunder
are not paid when due, such overdue amounts shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this

34



--------------------------------------------------------------------------------



 



Agreement with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum, in excess of the interest
rate otherwise payable under this Agreement for Alternate Base Rate Loans);
provided that, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Alternate Base Rate
Loans and shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable under this
Agreement for Alternate Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this subsection 2.2E is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.
          F. Computation of Interest. Interest on the Loans shall be computed on
the basis of (i) in the case of Eurodollar Rate Loans a 360-day year or (ii) in
the case of Alternate Base Rate Loans, a 365 or 366-day year, unless the
interest rate on such Alternate Base Rate Loans is based on the Federal Funds
Rate or the Adjusted Eurodollar Rate, in which case the calculation will be on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to an Alternate Base Rate Loan being
converted from a Eurodollar Rate Loan the date of conversion of such Eurodollar
Rate Loan to such Alternate Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to an Alternate Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.
          2.3 Fees
          A. Facility Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Revolving Lender’s
Pro Rata Share, facility fees for the period from and including the Closing Date
to and excluding the Revolving Loan Commitment Termination Date equal to the
daily amount (whether used or unused) of the Revolving Loan Commitments
multiplied by the percentage per annum determined by reference to the applicable
percentage as set forth in the table below opposite the Consolidated Leverage
Ratio for the four-Fiscal Quarter period ending on the date for which the
applicable Compliance Certificate has been delivered pursuant to subsection
6.1(iii), such facility fees to be calculated on the basis of a 360 day year and
the actual number of days elapsed and to be payable quarterly in arrears on the
last Business Day of March, June, September and December of each year,
commencing on September 30, 2010, and on the Revolving Loan Commitment
Termination Date:

35



--------------------------------------------------------------------------------



 



              FACILITY     FEE APPLICABLE     PERCENTAGE CONSOLIDATED LEVERAGE
RATIO   (PER ANNUM)
Level 1 Greater than or equal to 2.0x
    0.30 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    0.25 %
Level 3 Less than 1.0x
    0.20 %

provided, that until the date on which the Compliance Certificate is delivered
pursuant to subsection 6.1(iii) for the Fiscal Quarter ended September 30, 2010,
the facility fee percentage shall equal 0.25% per annum. Upon delivery of the
Compliance Certificate by Company to Administrative Agent pursuant to subsection
6.1(iii), the applicable facility fee percentage shall automatically be adjusted
in accordance with such Compliance Certificate, such adjustment to become
effective on the next succeeding Business Day following receipt by
Administrative Agent of such Compliance Certificate; provided, that if at any
time a Compliance Certificate is not delivered at the time required pursuant to
subsection 6.1(iii), from the time such Compliance Certificate was required to
be delivered until delivery of such Compliance Certificate, such applicable
facility fee percentage shall be the maximum percentage amount until such
Compliance Certificate is delivered. Notwithstanding the foregoing, if any
Revolving Loan Exposure remains outstanding following any expiration or
termination of the Revolving Loan Commitments, the facility fees shall continue
to accrue on such Revolving Loan Exposure for so long as such Revolving Loan
Exposure remains outstanding and shall be payable on demand. In addition, the
facility fees otherwise payable to any Defaulting Lender in respect of the
unfunded portion of such Defaulting Lender’s Revolving Loan Commitment (i.e. the
portion thereof not utilized by the making of Revolving Loans or the actual
purchase of participations in Swing Line Loans and Letter of Credit drawings)
shall not be payable for so long as, and with respect to the period during
which, such Lender is a Defaulting Lender.
          B. Other Fees. Company agrees to pay to an Agent such other fees in
the amounts and at the times separately agreed upon between Company and such
Agent and the Joint Lead Arrangers.
          2.4 Repayments, Prepayments and Reductions in Revolving Loan
Commitments; General Provisions Regarding Payments
          A. Prepayments and Unscheduled Reductions in Revolving Loan
Commitments.
               (i) Voluntary Prepayments. Company may, upon written or
telephonic notice to Administrative Agent on or prior to 12:00 Noon (New York
City time) on the date of prepayment, which notice, if telephonic, shall be
promptly confirmed in writing, at any time and from time to time prepay any
Swing Line Loan on any Business Day in whole or in part in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount.
Company may, upon not less than one Business Day’s prior written or telephonic
notice, in the case of Alternate Base Rate Loans, and three Business Days’ prior
written or telephonic notice, in the case of Eurodollar Rate Loans, in each case
given to Administrative Agent by 12:00 Noon (New

36



--------------------------------------------------------------------------------



 



York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (which written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each Lender), at any time and from time to time prepay any Revolving Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount;
provided, however, that Company shall pay any amounts payable pursuant to
subsection 2.6D in connection with any such prepayment other than at the
expiration of an Interest Period. Notice of prepayment having been given as
aforesaid, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in subsection 2.4A(iii).
               (ii) Voluntary Reductions of Revolving Loan Commitments. Company
may, upon not less than one Business Day’s prior written or telephonic notice
confirmed in writing to Administrative Agent (which written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephonic
notice confirmed in writing to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitments in an amount up to the amount by which the
Revolving Loan Commitments exceed the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction after giving
effect to any prepayments of the Revolving Loans and Swing Line Loans made on
the effective date thereof; provided that any such partial reduction of the
Revolving Loan Commitments shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount. Company’s notice to
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Loan Commitments shall be effective on
the date specified in Company’s notice and shall reduce the Revolving Loan
Commitment of each Revolving Lender proportionately to its Pro Rata Share.
               (iii) Application of Prepayments and Unscheduled Reductions of
Revolving Loan Commitments.
               (a) Application of Voluntary Prepayments by Class of Loans. Any
voluntary prepayments pursuant to subsection 2.4A(i) shall be applied as
specified by Company in the applicable notice of prepayment. In the event
Company fails to specify the Loans to which prepayment shall be applied, such
prepayment shall be applied first, to outstanding Swing Line Loans to the full
extent thereof, and second to outstanding Revolving Loans to the full extent
thereof.
               (b) Application of Prepayments by Type of Loans. Any prepayment
of Revolving Loans shall be applied first to Alternate Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner

37



--------------------------------------------------------------------------------



 



which minimizes the amount of any payments required to be made by Company
pursuant to subsection 2.6D.
          B. General Provisions Regarding Payments.
               (i) Manner and Time of Payment. All payments by Company of
principal, interest, fees and other Obligations hereunder and under the Notes
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 Noon (New York City time) on the date
due at the Funding and Payment Office for the account of Lenders; funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.
               (ii) Application of Payments to Principal and Interest. Except as
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest before application to
principal.
               (iii) Apportionment of Payments. Aggregate principal and interest
payments in respect of Revolving Loans shall be apportioned proportionately to
Lenders’ respective Pro Rata Shares. Administrative Agent shall promptly
distribute to each Lender, at its primary address set forth below its name on
the appropriate signature page hereof or at such other address as such Lender
may request, its Pro Rata Share of all such payments received by Administrative
Agent and the facility fees of such Lender when received by Administrative Agent
pursuant to subsection 2.3. Notwithstanding the foregoing provisions of this
subsection 2.4B(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Alternate Base Rate Loans in lieu of its Pro Rata
Share of any Eurodollar Rate Loans, Administrative Agent shall give effect
thereto in apportioning payments received thereafter.
               (iv) Payments on Business Days. Except as otherwise expressly
provided herein, whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the facility fees
hereunder, as the case may be.
               (v) Notation of Payment. Each Lender agrees that before disposing
of any Note held by it, or any part thereof (other than by granting
participations therein), that Lender will make a notation thereon of all Loans
evidenced by that Note

38



--------------------------------------------------------------------------------



 



and all principal payments previously made thereon and of the date to which
interest thereon has been paid; provided that the failure to make (or any error
in the making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.
          C. Payments Under Subsidiary Guaranty. All payments received by
Administrative Agent under the Subsidiary Guaranty shall be applied promptly
from time to time by Administrative Agent in the following order of priority:
               (i) to the payment of the costs and expenses of any collection or
other realization under the Subsidiary Guaranty, including reasonable
compensation to Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by Administrative Agent in
connection therewith, all in accordance with the terms of this Agreement and the
Subsidiary Guaranty;
               (ii) thereafter, to the extent of any excess such payments, to
the payment of all other Guarantied Obligations (as defined in the Subsidiary
Guaranty) for the ratable benefit of the holders thereof;
               (iii) thereafter, to the extent of any excess such payments, to
the payment of cash collateral for Letters of Credit for the ratable benefit of
the Issuing Lenders thereof and holders of participations therein; and
               (iv) thereafter, to the extent of any excess such payments, to
the payment to the applicable Subsidiary Guarantor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
          2.5 Use of Proceeds
          A. Revolving Loans; Swing Line Loans. Revolving Loans and any Swing
Line Loans shall be used for working capital requirements and general corporate
purposes, which may include the making of intercompany loans to any of Company’s
Wholly Owned Subsidiaries and for making acquisitions.
          B. Margin Regulations. No portion of the proceeds of any borrowing
under this Agreement shall be used by Company or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.

39



--------------------------------------------------------------------------------



 



          2.6 Special Provisions Governing Eurodollar Rate Loans
          Notwithstanding any other provision of this Agreement to the contrary,
the following provisions shall govern with respect to Eurodollar Rate Loans as
to the matters covered:
          A. Determination of Applicable Interest Rate. As soon as practicable
after 11:00 A.M. (London time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.
          B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Company with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by Company.
          C. Illegality of Eurodollar Rate Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Administrative Agent) that the making, maintaining or
continuation of its Eurodollar Rate Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order which came into effect after the Closing Date (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telefacsimile or by
telephone confirmed in writing) to Company and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (a) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) an Alternate Base Rate Loan, (c) the Affected
Lender’s

40



--------------------------------------------------------------------------------



 



obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Alternate Base Rate Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Notice of Borrowing or a Notice of Conversion/Continuation, Company shall
have the option, subject to the provisions of subsection 2.6D, to rescind such
Notice of Borrowing or Notice of Conversion/Continuation as to all Lenders by
giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this subsection 2.6C
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms of this Agreement.
          D. Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by that Lender (which
request shall set forth in reasonable detail the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by that Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds, but
excluding loss of profit) which that Lender may sustain: (i) if for any reason
(other than a default by that Lender) a borrowing of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request for conversion or continuation,
(ii) if any prepayment (including any prepayment pursuant to subsection 2.4A(i)
or by virtue of the replacement of any Lender pursuant to subsection 2.8B or
10.6B) or other principal payment or any conversion of any of its Eurodollar
Rate Loans occurs on a date prior to the last day of an Interest Period
applicable to that Loan, (iii) if any prepayment of any of its Eurodollar Rate
Loans is not made on any date specified in a notice of prepayment given by
Company, or (iv) as a consequence of any other default by Company in the
repayment of its Eurodollar Rate Loans when required by the terms of this
Agreement.
          E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of that Lender; provided, that such
making, carrying or transferring Eurodollar Rate Loans does not result in any
costs or taxes to Company pursuant to subsection 2.7.
          F. Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this subsection 2.6 and
under subsection 2.7A shall be made as though that Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to the

41



--------------------------------------------------------------------------------



 



definition of Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of that Lender to a domestic office of that Lender in the United States
of America; provided, however, that each Lender may fund each of its Eurodollar
Rate Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this
subsection 2.6 and under subsection 2.7A.
          G. Eurodollar Rate Loans After Default. After the occurrence of and
during the continuation of a Potential Event of Default or an Event of Default
if notified by Administrative Agent or the Requisite Lenders, (i) Company may
not elect to have a Loan be made or maintained as, or converted to, a Eurodollar
Rate Loan after the expiration of any Interest Period then in effect for that
Loan and (ii) subject to the provisions of subsection 2.6D, any Notice of
Borrowing of Eurodollar Loans or Notice of Conversion/Continuation which would
result in Eurodollar Loans being outstanding given by Company with respect to a
requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Company.
          2.7 Increased Costs; Taxes; Capital Adequacy
          A. Compensation for Increased Costs and Taxes. Subject to the
provisions of subsection 2.7B (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a Governmental
Authority, in each case that becomes effective after the date hereof (and, for
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted after the date
hereof), or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any Governmental Authority (whether or
not having the force of law):
               (i) subjects such Lender (or its applicable lending office) to
any additional Tax (other than any Tax on the Overall Net Income of such Lender)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder;
               (ii) imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, FDIC insurance or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other

42



--------------------------------------------------------------------------------



 



credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of Adjusted
Eurodollar Rate); or
               (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the interbank Eurodollar market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Company shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder; provided that
Company shall not be required to compensate a Lender pursuant to this subsection
for any increased cost or reduction incurred more than 180 days prior to the
date that such Lender notifies Company of such change giving rise to such
increased cost or reduction and of such Lender’s intention to claim compensation
therefor; provided, further, that, if such change giving rise to such increased
cost or reduction is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this subsection 2.7A, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
          B. Withholding of Taxes.
               (i) Payments to Be Free and Clear. All sums payable by Company
under this Agreement and the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the Overall Net Income
of any Lender or a Tax measured by or imposed as a result of the extent and
nature of a Lender’s activities, assets, liabilities, leverage, other exposures
to risk or other similar factors) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Company or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.
               (ii) Grossing-Up of Payments. If Company or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by Company to Administrative Agent or any Lender
under any of the Loan Documents:

43



--------------------------------------------------------------------------------



 



               (a) Company shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Company becomes
aware of it;
               (b) Company shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender;
               (c) the sum payable by Company in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and
               (d) within 30 days after paying any sum from which it is required
by law to make any deduction or withholding, and within 30 days after the due
date of payment of any Tax which it is required by clause (b) above to pay,
Company shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;
provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change in any law,
treaty or governmental rule, regulation or order, or any change therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a Governmental Authority, in each case that becomes
effective after the date hereof (in the case of each Lender listed on the
signature pages hereof) or after the date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender)
affecting any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date of this Agreement or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender. With respect to FATCA, any regulations or official
interpretations issued after the date hereof (in the case of each Lender listed
on the signature pages hereof) or after the date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
shall be considered as law in effect on such date, as the case may be.
               (iii) Evidence of Exemption From Withholding Tax.

44



--------------------------------------------------------------------------------



 



               (a) Each Lender that is not a United States person as defined in
Section 7701(a)(30) of the Internal Revenue Code (for purposes of this
subsection 2.7B(iii), a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to Company, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of Internal Revenue Service
Form W-8BEN, Form W-8ECI or Form W-8IMY, as the case may be (or any successor
forms), properly completed and duly executed by such Lender, together with any
other certificate or statement of exemption required under the Internal Revenue
Code or the regulations issued thereunder to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents or (2) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN or W-8IMY (or any successor form), properly
completed and duly executed by such Lender, together with any other certificates
or statements of exemption requested by Company required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest payable under any of the
Loan Documents. Each Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Internal Revenue Code shall deliver to
Administrative Agent for transmission to Company, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as it may be
necessary in the determination of Company or Administrative Agent (each in the
reasonable exercise of its discretion), two copies of executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by Company or
Administrative Agent as will enable Company or Administrative Agent, as the case
may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
               (b) Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time
after the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly (1) deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY, as the case may be, or a Certificate re Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN or
W-8IMY, as the case may be, properly completed and duly executed by such Lender,
together with any other certificates or statements of exemption requested by

45



--------------------------------------------------------------------------------



 



Company required in order to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents or (2) notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence.
               (c) Company shall not be required to pay any additional amount to
any Lender under clause (c) of subsection 2.7B(ii) if such Lender shall have
failed to satisfy the requirements of clause (a), (b)(1) or (d) of this
subsection 2.7B(iii); provided that if such Lender shall have satisfied the
requirements of subsection 2.7B(iii)(a) on the Closing Date (in the case of each
Lender listed on the signature pages hereof) or on the date of the Assignment
Agreement pursuant to which it became a Lender (in the case of each other
Lender), nothing in this subsection 2.7B(iii)(c) shall relieve Company of its
obligation to pay any additional amounts pursuant to clause (c) of subsection
2.7B(ii) in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a).
               (d) If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this subsection 2.7B(iii)(d), FATCA shall include any regulations or
official interpretations thereof.
          C. Capital Adequacy Adjustment. If any Lender shall have determined
that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have

46



--------------------------------------------------------------------------------



 



achieved but for such adoption, effectiveness, phase-in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Company from such Lender of the
statement referred to in the next sentence, Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction; provided that
Company shall not be required to compensate a Lender pursuant to this subsection
for any reduction incurred more than 180 days prior to the date that such Lender
notifies Company of such change giving rise to such reduction and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
such change giving rise to such reduction is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such additional amounts, which statement shall
be conclusive and binding upon all parties hereto absent manifest error.
          D. Refund and Contest. If Administrative Agent or any Lender receives
a refund with respect to Tax deducted, withheld or paid by Company and with
respect to which Company has been required to and has paid an additional amount
under this subsection 2.7, which in the good faith judgment of such Lender is
allocable to such deduction, withholding or payment, it shall promptly pay such
refund, together with any other amount paid by Company in connection with such
refunded Tax and any interest paid by the relevant Governmental Authority with
respect to such refund, to Company, net of all unreimbursed out-of-pocket
expenses of such Lender incurred in obtaining such refund, provided, however,
that Company agrees to promptly return such refund to Administrative Agent or
the applicable Lender, as the case may be, if it receives notice from
Administrative Agent or applicable Lender that such Administrative Agent or
Lender is required to repay such refund. Each of Administrative Agent and such
Lender agrees that it will contest such Tax or liabilities paid by Company if
Agent or such Lender determines, in its sole discretion, that it would not be
materially disadvantaged or prejudiced as a result of such contest.
          2.8 Obligation of Lenders and Issuing Lenders to Mitigate; Replacement
          A. Mitigation. Each Lender and Issuing Lender agrees that, as promptly
as practicable after the officer of such Lender or Issuing Lender responsible
for administering the Loans or Letters of Credit of such Lender or Issuing
Lender, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender or Issuing Lender to receive payments
under subsection 2.7 or subsection 3.6, it will, to the extent not inconsistent
with the internal policies of such Lender or Issuing Lender and any applicable
legal or regulatory restrictions, use reasonable efforts (i) to make, issue,
fund or maintain the Commitments of such Lender or the affected Loans or Letters
of Credit of such Lender or Issuing Lender through another lending or letter of
credit office of such Lender or Issuing Lender, or (ii) take such other measures
as such Lender or Issuing Lender may deem reasonable, which may include
assignment of its rights and obligations hereunder to another of its offices,
branches or affiliates,

47



--------------------------------------------------------------------------------



 



if as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender or Issuing Lender pursuant to
subsection 2.7 or subsection 3.6 would be materially reduced and if, as
determined by such Lender or Issuing Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans or Letters of
Credit through such other lending or letter of credit office or in accordance
with such other measures, including assignment, as the case may be, would not
otherwise materially adversely affect such Commitments or Loans or Letters of
Credit or the interests of such Lender or Issuing Lender; provided that such
Lender or
          Issuing Lender will not be obligated to utilize such other lending or
letter of credit office pursuant to this subsection 2.8 unless Company agrees to
pay all reasonable incremental expenses incurred by such Lender or Issuing
Lender as a result of utilizing such other lending or letter of credit office as
described in clause (i) above. A certificate as to the amount of any such
expenses payable by Company pursuant to this subsection 2.8 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
or Issuing Lender to Company (with a copy to Administrative Agent) shall be
conclusive absent manifest error.
          B. Replacement. In the event of (a) a refusal by a Lender to consent
to a proposed change, waiver, discharge or termination with respect to this
Agreement which has been approved by Requisite Lenders (but requires consent of
all Lenders) as provided in subsection 10.6, (b) any Lender becomes an Affected
Lender or requests compensation under subsection 2.7A, 2.7C or 3.6, (c) Company
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to subsection 2.7B, or (d) any
Lender becomes a Defaulting Lender, then Company may, at its sole expense and
effort, replace such Lender (a “Replaced Lender”) with one or more Eligible
Assignees (collectively, the “Replacement Lender”) reasonably acceptable to
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this subsection 2.8 the Replacement Lender shall enter into one or more
Assignment Agreements pursuant to subsection 10.1B (and with all fees payable
pursuant to such subsection 10.1B to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the outstanding Loans and
Commitments of, and in each case participations in Letters of Credit and Swing
Line Loans by, the Replaced Lender and, in connection therewith, shall pay to
(x) the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, (B) an amount equal to all unpaid drawings with
respect to Letters of Credit that have been funded by (and not reimbursed to)
such Replaced Lender, together with all then unpaid interest with respect
thereto at such time and (C) an amount equal to all accrued, but theretofore
unpaid, fees owing to the Replaced Lender with respect thereto, (y) the
appropriate Issuing Lender an amount equal to such Replaced Lender’s Pro Rata
Share of any unpaid drawings with respect to Letters of Credit (which at such
time remains an unpaid drawing) issued by it to the extent such amount was not
theretofore funded by such Replaced Lender, and (z) Swing Line Lender an amount
equal to such Replaced Lender’s Pro Rata Share of any Refunded Swing Line Loans
to the extent such amount was not theretofore funded by such Replaced Lender,
and (ii) all obligations (including without limitation all such amounts, if any,
owing under subsection 2.6D) of Company owing to

48



--------------------------------------------------------------------------------



 



the Replaced Lender (other than those specifically described in clause (i) above
in respect of which the assignment purchase price has been, or is concurrently
being, paid), shall be paid in full to such Replaced Lender concurrently with
such replacement. Upon the execution of the respective Assignment Agreements and
the acceptance thereof by Administrative Agent pursuant to subsection 10.1B, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by Company, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder except with respect to indemnification provisions under this
Agreement which by the terms of this Agreement survive the termination of this
Agreement, which indemnification provisions shall survive as to such Replaced
Lender. Notwithstanding anything to the contrary contained above, no Issuing
Lender may be replaced hereunder at any time while it has Letters of Credit
outstanding hereunder unless arrangements satisfactory to such Issuing Lender
(including the furnishing of a standby Letter of Credit in form and substance,
and issued by an issuer satisfactory to such Issuing Lender or the furnishing of
cash collateral in amounts and pursuant to arrangements satisfactory to such
Issuing Lender) have been made with respect to such outstanding Letters of
Credit. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Company to require such assignment and
delegation cease to apply.
          2.9 Increase in Revolving Loan Commitments
          A. Company may, by written notice to Administrative Agent from time to
time, request Incremental Revolving Loan Commitments in an aggregate amount not
to exceed $250,000,000 from one or more Incremental Revolving Lenders (which may
include any existing Lender) willing to provide such Incremental Revolving Loan
Commitments in their own discretion; provided that each Incremental Revolving
Lender (other than any existing Lender or Affiliate of such Lender or an
Approved Fund) shall be subject to the approval of Administrative Agent (not to
be unreasonably withheld or delayed). Such notice shall set forth (i) the amount
of the Incremental Revolving Loan Commitments being requested and (ii) the date
on which such Incremental Revolving Loan Commitments are requested to become
effective.
          B. Company and each Incremental Revolving Lender shall execute and
deliver to Administrative Agent an Incremental Assumption Agreement and such
other documentation as Administrative Agent shall reasonably specify to evidence
the Incremental Revolving Loan Commitment of such Incremental Revolving Lender.
Each Incremental Revolving Loan Commitment shall be on the same terms as the
Revolving Loan Commitments.
          C. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Revolving Loan Commitments evidenced
thereby as provided for in subsection 10.6. Any such deemed amendment may be
memorialized in writing by Administrative Agent with Company’s consent (not to
be unreasonably withheld) and furnished to the other parties hereto.

49



--------------------------------------------------------------------------------



 



          D. Notwithstanding the foregoing, no Incremental Revolving Loan
Commitment shall become effective under this subsection 2.9 unless (i) on the
date of such effectiveness, the conditions set forth in subsection 4.2B shall be
satisfied and Administrative Agent shall have received a certificate to that
effect dated such date and executed by a responsible officer of Company and
(ii) Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by Administrative Agent, consistent with those delivered on the Closing
Date under subsection 4.1.
          E. Each of the parties hereto hereby agrees that Administrative Agent
may take any and all action as may be reasonably necessary to ensure that, after
giving effect to any increase pursuant to this subsection 2.9, the outstanding
Revolving Loans (if any) are held by the Lenders in accordance with their new
Pro Rata Shares. This may be accomplished at the discretion of Administrative
Agent, following consultation with Company, (i) by requiring the outstanding
Revolving Loans to be prepaid with the proceeds of new Revolving Loans, (ii) by
causing non-increasing Lenders to assign portions of their outstanding Revolving
Loans to new or increasing Lenders or (iii) by a combination of the foregoing.
Any prepayment or assignment described in this paragraph (E) shall be subject to
subsection 2.6D, but shall otherwise be without premium or penalty.
     Section 3. LETTERS OF CREDIT
          3.1 Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein
          A. Letters of Credit. In addition to Company requesting that Revolving
Lenders make Revolving Loans pursuant to subsection 2.1A(i) and that Swing Line
Lender make Swing Line Loans pursuant to subsection 2.1A(ii), Company may
request, in accordance with the provisions of this subsection 3.1, from time to
time during the period from the Closing Date to but excluding the date that is
30 days prior to the Revolving Loan Commitment Termination Date, that one or
more Revolving Lenders issue Letters of Credit for the account of Company.
Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of Company herein set forth, any one or more
Revolving Lenders may, but (except as provided in subsection 3.1B(ii)) shall not
be obligated to, issue such Letters of Credit in accordance with the provisions
of this subsection 3.1; provided that such Letters of Credit shall be issued on
a sight basis only and Company shall not request that any Revolving Lender issue
(and no Revolving Lender shall issue):
               (i) any Letter of Credit if, after giving effect to such
issuance, the Total Utilization of Revolving Loan Commitments would exceed the
Revolving Loan Commitments then in effect;

50



--------------------------------------------------------------------------------



 



               (ii) any Letter of Credit if, after giving effect to such
issuance, the Letter of Credit Usage would exceed $250,000,000;
               (iii) any Letter of Credit denominated in a currency other than
Dollars; or
               (iv) any Letter of Credit having an expiration date later than
the earlier of (a) the date that is five Business Days prior to the Revolving
Loan Commitment Termination Date and (b) the date which is one year from the
date of issuance of such Letter of Credit;
provided that the immediately preceding clause (b) shall not prevent any Issuing
Lender from agreeing that a Letter of Credit will automatically be extended for
one or more successive periods not to exceed one year each unless such Issuing
Lender elects not to extend for any such additional period; and provided,
further, that such Issuing Lender shall elect not to extend such Letter of
Credit if it has knowledge that an Event of Default or Potential Event of
Default has occurred and is continuing (and has not been waived in accordance
with subsection 10.6) at the time such Issuing Lender must elect whether or not
to allow such extension.
          B. Mechanics of Issuance.
               (i) Notice of Issuance. Whenever Company desires the issuance of
a Letter of Credit, it shall deliver to the proposed Issuing Lender and
Administrative Agent a Notice of Request to Issue Letter of Credit in the form
of Exhibit III annexed hereto no later than 12:00 Noon (New York City time) at
least three Business Days or in each case such shorter period as may be agreed
to by the proposed Issuing Lender in any particular instance, in advance of the
proposed date of issuance. The Notice of Request to Issue Letter of Credit shall
specify (a) the proposed date of issuance (which shall be a Business Day),
(b) the face amount of the Letter of Credit, (c) the expiration date of the
Letter of Credit, (d) the name and address of the beneficiary, and (e) either
the verbatim text of the proposed Letter of Credit or the proposed terms and
conditions thereof, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require the Issuing Lender to
make payment under the Letter of Credit; provided that the Issuing Lender, in
its reasonable discretion, may require changes in the text of the proposed
Letter of Credit or any such documents.
          Company shall notify the applicable Issuing Lender (and Administrative
Agent, if Administrative Agent is not such Issuing Lender) prior to the issuance
of any Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Notice of Request to Issue Letter of
Credit is no longer true and correct as of the proposed date of issuance of such
Letter of Credit, and upon the issuance of any Letter of Credit Company shall

51



--------------------------------------------------------------------------------



 



be deemed to have re-certified, as of the date of such issuance, as to the
matters to which Company is required to certify in the applicable Notice of
Request to Issue Letter of Credit.
          The existing Letters of Credit identified on Schedule 3.1B(i) shall be
deemed issued under and pursuant to this subsection 3.1B(i) and shall be treated
as Letters of Credit for all purposes under this Agreement.
               (ii) Determination of Issuing Lender. Upon receipt by a proposed
Issuing Lender and Administrative Agent of a Notice of Request to Issue Letter
of Credit pursuant to subsection 3.1B(i) requesting the issuance of a Letter of
Credit, any Revolving Lender so requested to issue such Letter of Credit shall
promptly notify Company and Administrative Agent whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and any such
Revolving Lender which so elects to issue such Letter of Credit shall be the
Issuing Lender with respect thereto. In the event that the proposed Issuing
Lender selected by Company with respect to any Letter of Credit shall have
declined to issue such Letter of Credit, Administrative Agent shall be obligated
to issue such Letter of Credit and shall be the Issuing Lender with respect
thereto; provided that Administrative Agent shall only be obligated to issue
standby Letters of Credit and notwithstanding the fact that the Letter of Credit
Usage with respect to such Letter of Credit and with respect to all other
Letters of Credit issued by Administrative Agent, when aggregated with
Administrative Agent’s outstanding Revolving Loans and Swing Line Loans, may
exceed Administrative Agent’s Revolving Loan Commitment then in effect, but not
in excess of the amount set forth in Section 3.1A(ii). Notwithstanding anything
to the contrary contained in this Section 3 or elsewhere in this Agreement, in
the event that a Revolving Lender is a Defaulting Lender, Administrative Agent
shall not be required to issue any Letter of Credit unless Administrative Agent
has entered into arrangements reasonably satisfactory to it and Company to
eliminate its risk with respect to the participation in Letters of Credit by all
such Defaulting Lenders, including by requiring Company to cash collateralize
each such Defaulting Lender’s Pro Rata Share of each Letter of Credit issued by
Administrative Agent.
               (iii) Issuance of Letter of Credit. Upon satisfaction or waiver
(in accordance with subsection 10.6) of the conditions set forth in subsection
4.3, the Issuing Lender shall issue the requested Letter of Credit in accordance
with the Issuing Lender’s standard operating procedures.
               (iv) Notification to Revolving Lenders. Upon the issuance of any
Letter of Credit the applicable Issuing Lender shall promptly notify
Administrative Agent and each other Revolving Lender of such issuance, which
notice shall be accompanied by a copy of such Letter of Credit. Promptly after
receipt of such notice (or, if Administrative Agent is the Issuing Lender,
together with such notice), Administrative Agent shall notify each Revolving
Lender of the amount of such Revolving Lender’s respective participation in such
Letter of Credit, determined in accordance with subsection 3.1C.

52



--------------------------------------------------------------------------------



 



               (v) Reports to Revolving Lenders. Within 5 days after the end of
each calendar quarter ending after the Closing Date, so long as any Letter of
Credit shall have been outstanding during such calendar quarter, each Issuing
Lender shall deliver to Administrative Agent a report setting forth for such
calendar quarter the daily aggregate amount available to be drawn under the
Letters of Credit issued by such Issuing Lender that were outstanding during
such calendar quarter.
          C. Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.
          3.2 Letter of Credit Fees
          Company agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:
               (i) with respect to each Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, in a
percentage per annum to be agreed upon with the applicable Issuing Lender of the
daily amount available to be drawn under such Letter of Credit and (b) a letter
of credit fee, payable to Administrative Agent for the account of Revolving
Lenders (other than Defaulting Lenders), equal to the applicable Eurodollar Rate
Margin for Revolving Loans per annum of the daily amount available to be drawn
under such Letter of Credit, each such fronting fee and letter of credit fee to
be payable in arrears on and to (but excluding) the last Business Day of March,
June, September and December of each year and computed on the basis of a 360-day
year for the actual number of days elapsed;
               (ii) with respect to the issuance, amendment or transfer of each
Letter of Credit and each payment of a drawing made thereunder (without
duplication of the fees payable under clauses (i)(a) and (i)(b) above),
documentary and processing charges payable directly to the applicable Issuing
Lender for its own account in accordance with such Issuing Lender’s standard
schedule for such charges in effect at the time of such issuance, amendment,
transfer or payment, as the case may be.
          For purposes of calculating any fees payable under clause (i) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. Promptly upon receipt by Administrative Agent of any amount
described in clause (i)(b) of this subsection 3.2, Administrative Agent shall
distribute to each Revolving Lender its Pro Rata Share of such amount.

53



--------------------------------------------------------------------------------



 



          3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit
          A. Responsibility of Issuing Lender With Respect to Drawings. In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.
          B. Reimbursement by Company of Amounts Paid Under Letters of Credit.
In the event an Issuing Lender has determined to honor a drawing under a Letter
of Credit issued by it, such Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided that, anything contained
in this Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and such Issuing Lender prior to 12:00 Noon (New
York City time) on the Business Day following the date such drawing is honored
that Company intends to reimburse such Issuing Lender for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Notice of Borrowing to Administrative
Agent requesting Revolving Lenders to make Revolving Loans that are Alternate
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing and (ii) subject to satisfaction or waiver of the
conditions specified in subsection 4.2B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Alternate Base Rate Loans in
the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Lender for the amount
of such honored drawing; and provided, further that if for any reason proceeds
of Revolving Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the amount of such honored drawing, Company shall
reimburse such Issuing Lender, on demand, in an amount in same day funds equal
to the excess of the amount of such honored drawing over the aggregate amount of
such Revolving Loans, if any, which are so received. Nothing in this subsection
3.3B shall be deemed to relieve any Revolving Lender from its obligation to make
Revolving Loans on the terms and conditions set forth in this Agreement, and
Company shall retain any and all rights it may have against any Revolving Lender
resulting from the failure of such Revolving Lender to make such Revolving Loans
under this subsection 3.3B.
          C. Payment by Revolving Lenders of Unreimbursed Amounts Paid Under
Letters of Credit.
               (i) Payment by Revolving Lenders. In the event that Company shall
fail for any reason to reimburse any Issuing Lender as provided in subsection
3.3B in an amount equal to the amount of any drawing honored by such Issuing
Lender under a Letter of Credit issued by it, such Issuing Lender shall promptly
notify Administrative Agent, who shall notify each other Revolving Lender of the
unreimbursed amount of

54



--------------------------------------------------------------------------------



 



such honored drawing and of such other Revolving Lender’s respective
participation therein based on such Revolving Lender’s Pro Rata Share. Each
Revolving Lender shall make available to such Issuing Lender an amount equal to
its respective participation, in Dollars and in same day funds, at the office of
such Issuing Lender specified in such notice, not later than 12:00 Noon (New
York City time) on the first business day (under the laws of the jurisdiction in
which such office of such Issuing Lender is located) after the date notified by
such Issuing Lender. In the event that any Revolving Lender fails to make
available to such Issuing Lender on such business day the amount of such
Revolving Lender’s participation in such Letter of Credit as provided in this
subsection 3.3C, such Issuing Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Alternate Base Rate. Nothing in
this subsection 3.3C shall be deemed to prejudice the right of any Revolving
Lender to recover from any Issuing Lender any amounts made available by such
Revolving Lender to such Issuing Lender pursuant to this subsection 3.3C in the
event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by such Issuing
Lender in respect of which payment was made by such Revolving Lender constituted
gross negligence or willful misconduct on the part of such Issuing Lender.
               (ii) Distribution to Revolving Lenders of Reimbursements Received
From Company. In the event any Issuing Lender shall have been reimbursed by
other Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion of
any drawing honored by such Issuing Lender under a Letter of Credit issued by
it, such Issuing Lender shall distribute to Administrative Agent, who shall
distribute to each other Revolving Lender which has paid all amounts payable by
it under subsection 3.3C(i) with respect to such honored drawing such other
Revolving Lender’s Pro Rata Share of all payments subsequently received by such
Issuing Lender from Company in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Revolving Lender
at its primary address set forth below its name on the appropriate signature
page hereof or at such other address as such Revolving Lender may request.
          D. Interest on Amounts Paid Under Letters of Credit.
               (i) Payment of Interest by Company. Company agrees to pay to each
Issuing Lender, with respect to drawings honored under any Letters of Credit
issued by it, interest on the amount paid by such Issuing Lender in respect of
each such honored drawing from the date such drawing is honored to but excluding
the date such amount is reimbursed by Company (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate
equal to (a) for the period from the date such drawing is honored to but
excluding the Reimbursement Date, the rate then in effect under this Agreement
with respect to Revolving Loans that are Alternate Base Rate Loans and (b)
thereafter, a rate which is 2% per annum in excess of

55



--------------------------------------------------------------------------------



 



the rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Alternate Base Rate Loans. Interest payable pursuant to
this subsection 3.3D(i) shall be computed on the basis of a 365 or 366 day year
for the actual number of days elapsed in the period during which it accrues and
shall be payable on demand or, if no demand is made, on the date on which the
related drawing under a Letter of Credit is reimbursed in full.
               (ii) Distribution of Interest Payments by Issuing Lender.
Promptly upon receipt by any Issuing Lender of any payment of interest pursuant
to subsection 3.3D(i) with respect to a drawing honored under a Letter of Credit
issued by it, (a) such Issuing Lender shall distribute to Administrative Agent,
who shall distribute each other Revolving Lender, out of the interest received
by such Issuing Lender in respect of the period from the date such drawing is
honored to but excluding the date on which such Issuing Lender is reimbursed for
the amount of such drawing (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B), the amount that such other
Revolving Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit, and (b) in the event such Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of such honored drawing, such Issuing Lender shall distribute to
Administrative Agent, who shall distribute to each other Revolving Lender which
has paid all amounts payable by it under subsection 3.3C(i) with respect to such
honored drawing such other Revolving Lender’s Pro Rata Share of any interest
received by such Issuing Lender in respect of that portion of such honored
drawing so reimbursed by other Revolving Lenders for the period from the date on
which such Issuing Lender was so reimbursed by other Revolving Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Company. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Revolving Lender may request.
          3.4 Obligations Absolute
          The obligation of Company to reimburse each Issuing Lender for
drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Revolving Lenders pursuant to subsection 3.3B and the
obligations of Revolving Lenders under subsection 3.3C(i) shall be unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances including any of the following circumstances:
               (i) any lack of validity or enforceability of any Letter of
Credit;

56



--------------------------------------------------------------------------------



 



               (ii) the existence of any claim, set-off, defense or other right
which Company or any Revolving Lender may have at any time against a beneficiary
or any transferee of any Letter of Credit (or any Persons for whom any such
transferee may be acting), any Issuing Lender or other Revolving Lender or any
other Person or, in the case of a Revolving Lender, against Company, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between Company or
one of its Subsidiaries and the beneficiary for which any Letter of Credit was
procured);
               (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
               (iv) payment by the applicable Issuing Lender under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit;
               (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;
               (vi) any breach of this Agreement or any other Loan Document by
any party thereto;
               (vii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; or
               (viii) the fact that an Event of Default or a Potential Event of
Default shall have occurred and be continuing;
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).
          3.5 Indemnification; Nature of Issuing Lenders’ Duties
          A. Indemnification. In addition to amounts payable as provided in
subsection 3.6, Company hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and

57



--------------------------------------------------------------------------------



 



expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which such Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by such Issuing Lender, other than as a result of (a) the gross
negligence or willful misconduct of such Issuing Lender as determined by a final
judgment of a court of competent jurisdiction or (b) subject to the following
clause (ii), the wrongful dishonor by such Issuing Lender of a proper demand for
payment made under any Letter of Credit issued by it or (ii) the failure of such
Issuing Lender to honor a drawing under any such Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority (all such acts or
omissions herein called “Governmental Acts”). Each Revolving Lender, in
proportion to its Pro Rata Share, severally agrees to indemnify the Issuing
Lender to the extent not reimbursed by Company in accordance with this
Section 3.5A.
          B. Nature of Issuing Lenders’ Duties. As between Company and any
Issuing Lender, Company assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.
          In furtherance and extension and not in limitation of the specific
provisions set forth in the first paragraph of this subsection 3.5B, any action
taken or omitted by any Issuing Lender under or in connection with the Letters
of Credit issued by it or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put such Issuing Lender under any
resulting liability to Company, except for liability arising solely out of the
gross negligence or willful misconduct of such Issuing Lender, as determined by
a final judgment of a court of competent jurisdiction.

58



--------------------------------------------------------------------------------



 



          3.6 Increased Costs and Taxes Relating to Letters of Credit
          Subject to the provisions of subsection 2.7B (which shall be
controlling with respect to the matters covered thereby), in the event that any
Issuing Lender or Revolving Lender shall determine (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that any law, treaty or governmental rule, regulation or order, or any
change therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a Governmental Authority, in each
case that becomes effective after the date hereof (and, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith are deemed to have
gone into effect and adopted after the date of hereof), or compliance by any
Issuing Lender or Revolving Lender with any guideline, request or directive
issued or made after the date hereof by any Governmental Authority (whether or
not having the force of law):
               (i) subjects such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) to any additional Tax (other than
any Tax on the overall net income of such Issuing Lender or Revolving Lender)
with respect to the issuing or maintaining of any Letters of Credit or the
purchasing or maintaining of any participations therein or any other obligations
under this Section 3, whether directly or by such being imposed on or suffered
by any particular Issuing Lender;
               (ii) imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, FDIC insurance or similar requirement in respect of
any Letters of Credit issued by any Issuing Lender or participations therein
purchased by any Revolving Lender; or
               (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) regarding this Section 3 or any
Letter of Credit or any participation therein; and the result of any of the
foregoing is to increase the cost to such Issuing Lender or Revolving Lender of
agreeing to issue, issuing or maintaining any Letter of Credit or agreeing to
purchase, purchasing or maintaining any participation therein or to reduce any
amount received or receivable by such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) with respect thereto; then, in
any case, Company shall promptly pay to such Issuing Lender or Revolving Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts as may be necessary to compensate such Issuing Lender or
Revolving Lender for any such increased cost or reduction in amounts received or
receivable hereunder; provided that Company shall not be required to compensate
a Lender pursuant to this subsection for any increased cost or reduction
incurred more than 180 days prior to the date that such Lender notifies Company
of such change giving rise to such increased cost or reduction and of such
Lender’s intention to claim compensation therefor; provided further that, if
such change giving rise to such increased cost or reduction is retroactive, then
the 180 day period referred to above shall be extended to include the period of

59



--------------------------------------------------------------------------------



 



retroactive effect thereof. Such Issuing Lender or Revolving Lender shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Issuing Lender or Revolving Lender under this subsection
3.6, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
     Section 4. CONDITIONS TO EFFECTIVENESS
          The obligations of Lenders to make Loans and the issuance of Letters
of Credit hereunder are subject to the satisfaction of the following conditions.
          4.1 Conditions to Effectiveness
          The effectiveness of this Agreement and the obligations of Lenders to
make any Revolving Loans or Swing Line Loans or issue Letters of Credit on the
Closing Date, in addition to the conditions precedent specified in subsection
4.2, are subject to prior or concurrent satisfaction of each of the following
conditions:
          A. Loan Documents. On or before the Closing Date, Company shall, and
shall cause each other Loan Party to, deliver to Administrative Agent (to be
followed, promptly after the Closing Date, by sufficient originally executed
copies, where appropriate, for each Lender and its counsel) the following with
respect to Company or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Closing Date:
               (i) Certified copies of the Certificate or Articles of
Incorporation (or equivalent organizational documents) of such Person, together
with a good standing certificate from the Secretary of State of its jurisdiction
of organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each dated a
recent date prior to the Closing Date;
               (ii) Copies of the Bylaws (or equivalent organizational
documents) of such Person, certified as of the Closing Date by such Person’s
secretary or an assistant secretary or an equivalent officer;
               (iii) Resolutions of the Board of Directors or managing member of
such Person approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, certified as of the Closing Date by
the secretary or an assistant secretary of such Person as being in full force
and effect without modification or amendment;

60



--------------------------------------------------------------------------------



 



               (iv) Signature and incumbency certificates of the officers of
such Person executing the Loan Documents to which it is a party; and
               (v) Executed originals of the Loan Documents to which such Person
is a party (including, without limitation, Subsidiary Guaranties executed and
delivered by the existing Domestic Subsidiaries of Company on the Closing Date
(other than Exempt Subsidiaries)).
          B. No Material Adverse Effect. Since December 31, 2009, no event or
events, adverse condition or change in or affecting Company that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect shall have occurred.
          C. Termination of Existing Revolving Facility. On or prior to the
Closing Date, Company shall have terminated the Existing Revolving Facility and
paid to the administrative agent under the Existing Credit Agreement all amounts
outstanding or due and payable with respect thereto and repaid all revolving
loan amounts outstanding thereunder with the proceeds of the Loans made on the
Closing Date.
          D. Opinions of Counsel to Loan Parties. Administrative Agent shall
have received originally executed copies of one or more favorable written
opinions of (A) Martin Akins, vice president and deputy general counsel of
Company and (B) Skadden, Arps, Slate, Meagher & Flom LLP, special New York
counsel for Loan Parties, each in form and substance reasonably satisfactory to
Administrative Agent and its counsel and the Lenders, dated as of the Closing
Date and setting forth substantially the matters as Administrative Agent acting
on behalf of Lenders may reasonably request.
          E. Fees and Expenses. Company shall have paid to Administrative Agent,
for distribution (as appropriate) to Agents and Lenders, the fees payable on the
Closing Date referred to in subsection 2.3 and the expenses referred to in
subsection 10.2 for which invoices have been received prior to the Closing Date.
          F. Representations and Warranties; Performance of Agreements. Company
shall have delivered to Administrative Agent an Officer’s Certificate, in form
and substance reasonably satisfactory to Administrative Agent, to the effect
that the representations and warranties in Section 5 hereof are true, correct
and complete in all material respects on and as of the Closing Date to the same
extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that Company shall have performed
in all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the
Closing Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent.

61



--------------------------------------------------------------------------------



 



          G. Certain Approvals. All material governmental and third party
approvals necessary in connection with the transactions contemplated hereby
shall have been obtained and be in full force and effect and there shall be no
litigation, governmental, administrative or judicial action, actual or
threatened, that could reasonably be expected to have a Material Adverse Effect
on Company and its Subsidiaries, taken as a whole, or the transactions
contemplated hereby.
          H. Financial Information. Company shall have delivered to the Lenders
financial statements of Company and its Subsidiaries consisting of
(a) consolidated audited balance sheets for the fiscal years ended December 31,
2007, December 31, 2008 and December 31, 2009, (b) consolidated audited
statements of operations and cash flows for the fiscal years ended December 31,
2007, December 31, 2008 and December 31, 2009 and (c) consolidated unaudited
balance sheets as of the end of the quarterly periods ending at least 45 days
prior to the Closing Date and consolidated unaudited statements of operations,
income and cash flows for each such quarterly period and, in each case for the
same quarterly periods during fiscal year 2009, prepared in each case in the
same manner as the historical audited statements.
          I. Know Your Customer and Anti-Money Laundering Rules. The Lenders
shall have received, at least five Business Days in advance of the Closing Date,
all documentation and other information required by bank regulatory authorities
and requested by the Lenders under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
U.S.A. Patriot Act.
          4.2 Conditions to All Loans
          The obligations of Lenders to make Loans on each Funding Date are
subject to the following further conditions precedent:
          A. Administrative Agent shall have received before that Funding Date,
in accordance with the provisions of subsection 2.1B, an originally executed
Notice of Borrowing, in each case signed by the chief financial officer or the
treasurer or controller of Company or by any officer of Company designated by
any of the above-described officers on behalf of Company in a writing delivered
to Administrative Agent.
          B. As of that Funding Date:
               (i) The representations and warranties contained herein and in
the other Loan Documents shall be true, correct and complete in all material
respects (other than, for any Funding Date occurring after the Closing Date,
those representations and warranties contained in subsections 5.4 and 5.6) on
and as of that Funding Date to the same extent as though made on and as of that
date, except to the extent such

62



--------------------------------------------------------------------------------



 



representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; and
               (ii) No event shall have occurred and be continuing or would
result from the consummation of the borrowing contemplated by such Notice of
Borrowing that would constitute an Event of Default or a Potential Event of
Default.
          4.3 Conditions to Letters of Credit
          The issuance of any Letter of Credit hereunder (whether or not the
applicable Issuing Lender is obligated to issue such Letter of Credit) is
subject to the following conditions precedent:
          A. On or before the date of issuance of the initial Letter of Credit
pursuant to this Agreement, the initial Loans shall have been made.
          B. On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Notice of Request to Issue Letter of
Credit, in each case signed by the chief financial officer or the treasurer or
controller of Company or by any officer of Company designated by any of the
above-described officers on behalf of Company in a writing delivered to
Administrative Agent, together with all other information specified in
subsection 3.1B(i).
          C. On the date of issuance of such Letter of Credit, all conditions
precedent described in subsection 4.2B shall be satisfied to the same extent as
if the issuance of such Letter of Credit were the making of a Loan and the date
of issuance of such Letter of Credit were a Funding Date.
     Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders to enter into this Agreement and to make
the Loans, to induce Issuing Lenders to issue Letters of Credit and to induce
other Lenders to purchase participations therein, Company represents and
warrants to each Lender, on the date of this Agreement, on each Funding Date
(other than, in the case of Funding Dates occurring after the Closing Date,
subsections 5.4 and 5.6) and on the date of issuance of each Letter of Credit
(other than, in the case of Funding Dates occurring after the Closing Date,
subsections 5.4 and 5.6), that the following statements are true, correct and
complete:

63



--------------------------------------------------------------------------------



 



          5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
          A. Organization and Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1 annexed hereto. Each Loan Party has all requisite
corporate or other power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
          B. Qualification and Good Standing. Each Loan Party is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to have a Material Adverse Effect.
          C. Conduct of Business. Company and its Subsidiaries are engaged only
in the businesses permitted to be engaged in pursuant to subsection 7.10.
          D. Subsidiaries. All of the Subsidiaries of Company are identified in
Schedule 5.1 annexed hereto, as said Schedule 5.1 may be supplemented from time
to time pursuant to the provisions of subsection 6.1(xi). The capital stock or
other interests of each of the Subsidiaries of Company identified in
Schedule 5.1 annexed hereto (as so supplemented) are duly authorized, validly
issued, fully paid and nonassessable and free and clear of all liens except
liens created by the Loan Documents and liens permitted thereunder and none of
such capital stock constitutes Margin Stock. Each of the Subsidiaries of Company
identified in Schedule 5.1 annexed hereto (as so supplemented) is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
corporate or other power and authority to own and operate its properties and to
carry on its business as now conducted and as proposed to be conducted and is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, in each case except where failure to be so qualified or in good
standing or a lack of such corporate or other power and authority has not had
and is not reasonably expected to have a Material Adverse Effect. Schedule 5.1
annexed hereto (as so supplemented) correctly sets forth the ownership interest
of Company and each of its Subsidiaries in each of the Subsidiaries of Company
identified therein.
          5.2 Authorization of Borrowing, Etc.
          A. Authorization of Borrowing. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary corporate or
other equivalent action on the part of each Loan Party that is a party thereto.

64



--------------------------------------------------------------------------------



 



          B. No Conflict. The execution, delivery and performance by Loan
Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not (i) violate the
Certificate or Articles of Incorporation or Bylaws (or other organizational
documents) of Company or any of its Subsidiaries, (ii) violate any provision of
any law or any governmental rule or regulation applicable to Company or any of
its Subsidiaries, or any order, judgment or decree of any court or other agency
of government binding on Company or any of its Subsidiaries, (iii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Company or any of its
Subsidiaries, (iv) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Company or any of its Subsidiaries, or
(v) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to Lenders, which in the case of clauses
(ii), (iii) and (v), individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
          C. Governmental Consents. The execution, delivery and performance by
Loan Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except as have not resulted, and would not reasonably
be expected to result, in a Material Adverse Effect.
          D. Binding Obligation. Each of the Loan Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law) and (iii) an implied covenant of good faith and
fair dealing.
          5.3 Financial Condition
          Company has heretofore delivered to Lenders, at Lenders’ request,
(i) the audited financial statements (including balance sheets and statements of
operations, stockholders’ equity and cash flows) of Company and its Subsidiaries
for the fiscal year ended December 31, 2009 and (ii) the unaudited financial
statements (including balance sheets and statements of operations, stockholders’
equity and cash flows) of Company and its Subsidiaries for the fiscal quarters
ending at least 45 days prior to the Closing Date. All such statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated basis) of the entities described in
such financial statements as at the date thereof and the results of operations
and cash flows (on a consolidated basis) of the entities described therein for
the period then ended. Company does not (and will not immediately following the
Closing Date) have any Contingent Obligation, contingent liability or liability
for taxes, long-term lease

65



--------------------------------------------------------------------------------



 



or unusual forward or long-term commitment that is not reflected in the
foregoing financial statements or the notes thereto other than those incurred in
the ordinary course of business or otherwise that individually or in the
aggregate have not had and would not reasonably be expected to have a Material
Adverse Effect.
          5.4 No Material Adverse Change
          Since December 31, 2009, no event or events, adverse condition or
change that individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect has occurred.
          5.5 Title to Properties; Liens
          Company and its Subsidiaries have (i) good title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets necessary or useful for the conduct of their business, in each case
except for assets disposed of since the date of the most recent financial
statements received by Administrative Agent in the ordinary course of business
or as otherwise permitted under subsection 7.5 and except where failure to have
such title would not, individually or in the aggregate, have a Material Adverse
Effect. Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens.
          5.6 Litigation; Adverse Facts
          Except as set forth on Schedule 5.6, there are no actions, suits,
proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority (including any Environmental
Claims) that are pending or, to the knowledge of Company, threatened against or
affecting Company or any of its Subsidiaries or any property, license or
registration of Company or any of its Subsidiaries and that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including those involving the licensing or registration
relating to the pharmaceutical and healthcare services provided by Company and
its Subsidiaries and Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

66



--------------------------------------------------------------------------------



 



          5.7 Payment of Taxes
          Except to the extent permitted by subsection 6.3, (i) all tax returns
and reports of Company and its Subsidiaries required to be filed by any of them
have been timely filed, and (ii) all taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon
Company and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable, except for taxes that are being contested in good faith by
appropriate proceedings for which Company or relevant Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP, and in
either case, to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Company knows of no proposed
material tax assessment against Company or any of its Subsidiaries which is not
being actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings; provided that reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.
          5.8 Performance of Agreements
          Neither Company nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
          5.9 Governmental Regulation
          Neither Company nor any of its Subsidiaries is an “investment company”
under the Investment Company Act of 1940.
          5.10 Securities Activities
          Neither Company nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
          5.11 Employee Benefit Plans
          A. Except as would not reasonably be expected to result in a Material
Adverse Effect, Company and each of its Subsidiaries are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan
sponsored by any of them and have

67



--------------------------------------------------------------------------------



 



performed all their respective obligations under each Employee Benefit Plan
sponsored by any of them.
          B. No ERISA Event that would reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur.
          C. As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which if amortized over ten years, would not
reasonably be expected, after considering the financial condition of all
relevant ERISA Affiliates who could have liability in respect of such
liabilities, to result in a Material Adverse Effect.
          D. For each Multiemployer Plan as of the most recent valuation date
for which an actuarial report has been received, the potential liability of
Company, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, would not reasonably be expected to result in a Material
Adverse Effect.
          5.12 Environmental Protection
          No event or condition has occurred or is occurring with respect to
Company or any of its Subsidiaries relating to any Environmental Law, that
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.
          5.13 Employee Matters
          There is no strike or work stoppage in existence or threatened
involving Company or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.
          5.14 Solvency
          Each Loan Party is and, upon the incurrence of any Obligations by such
Loan Party on any date on which this representation is made, will be Solvent.

68



--------------------------------------------------------------------------------



 



          5.15 Disclosure
          No representation or warranty of Company or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact (known to Company in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made; provided, that no representation is made as to projections or pro forma
financial information except as set forth in the next sentence. Any projections
and pro forma financial information contained in such materials are based upon
good faith estimates and assumptions believed by Company to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
     Section 6. COMPANY’S AFFIRMATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.
          6.1 Financial Statements and Other Reports
          Company will maintain, and cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Company will deliver to Administrative Agent and Lenders:
               (i) Quarterly Financial: as soon as available and in any event
within 45 days after the end of each Fiscal Quarter, the consolidated balance
sheets of Company and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of operations, changes in stockholders’
equity and cash flows of Company and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and certified by the chief financial officer of Company
that they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments;

69



--------------------------------------------------------------------------------



 



               (ii) Year-End Financial: as soon as available and in any event
within 90 days after the end of each Fiscal Year, the consolidated balance
sheets of Company and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of operations, changes in stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, with a report thereon of PricewaterhouseCoopers LLP or
other independent certified public accountants of recognized national standing
selected by Company and satisfactory to Administrative Agent, which report shall
be un-qualified, shall express no doubts about the ability of Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
               (iii) Officer’s and Compliance Certificates: together with each
delivery of the consolidated financial statements of Company and its
Subsidiaries pursuant to subdivisions (i) and (ii) above, (a) an Officer’s
Certificate of Company stating that the signer has reviewed the terms of this
Agreement and has made, or caused to be made under his supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in Section 7;
               (iv) Reconciliation Statements: if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements most recently delivered pursuant to subsection 5.3
or this subsection 6.1, the consolidated financial statements of Company and its
Subsidiaries delivered pursuant to subdivisions (i) or (ii) of this subsection
6.1 will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of financial statements pursuant to subdivision (i) or
(ii) of this subsection 6.1 following such change, a written statement of the
chief accounting officer or chief financial officer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the financial

70



--------------------------------------------------------------------------------



 



covenants set forth in subsection 7.4) which would have resulted if such
financial statements had been prepared without giving effect to such change;
               (v) Accountants’ Certification: together with each delivery of
consolidated financial statements of Company and its Subsidiaries pursuant to
subdivision (ii) above, a written statement by the independent certified public
accountants giving the report thereon stating whether, in connection with their
audit examination, any condition or event that constitutes an Event of Default
or Potential Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; provided that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination;
               (vi) SEC Filings and Press Releases: promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Company to its security holders
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission (“SEC”) or
any governmental or private regulatory authority (other than filings in the
ordinary course of business to maintain Company’s licenses and permits), and
(c) all press releases and other statements made available generally by Company
or any of its Subsidiaries to the public concerning material developments in the
business of Company or any of its Subsidiaries; provided that such financial
statements, reports, press releases and other documents shall be deemed
delivered if delivered electronically to Administrative Agent;
               (vii) Events of Default, Etc.: promptly upon any officer of
Company obtaining knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default or (b) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, an Officer’s Certificate specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given or action taken by any such Person and the nature of such
claimed Event of Default, Potential Event of Default, event or condition, and
what action Company has taken, is taking and proposes to take with respect
thereto;
               (viii) Litigation or Other Proceedings: promptly upon any officer
of Company obtaining knowledge of (a) the institution of any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting Company or any of its
Subsidiaries or any property, license or registration of Company or any of its
Subsidiaries (collectively, “Proceedings”) not

71



--------------------------------------------------------------------------------



 



previously disclosed in writing by Company to Lenders or (b) any material
development in any Proceeding that, in any case:
               (1) could reasonably be expected to have a Material Adverse
Effect; or
               (2) seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby; written notice thereof together with such other information
as may be reasonably available to Company to enable Lenders and their counsel to
evaluate such matters;
               (ix) ERISA Events: promptly upon Company becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event that would reasonably
be expected to result in a Material Adverse Effect, a written notice specifying
the nature thereof, what action Company, any of its Subsidiaries or, to the
knowledge of Company, any of their respective ERISA Affiliates, has taken, is
taking or proposes to take with respect thereto and, when known by Company, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;
               (x) ERISA Notices: with reasonable promptness, copies of (a) all
notices received by Company, any of its Subsidiaries or, to the knowledge of
Company, any of their respective ERISA Affiliates, from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
a Material Adverse Effect; and (b) such other documents or governmental reports
or filings reasonably available to Company or any of its Subsidiaries relating
to any Pension Plan as Administrative Agent shall reasonably request;
               (xi) New Subsidiaries: promptly upon any Person becoming a
Subsidiary of Company, a written notice setting forth with respect to such
Person (a) the date on which such Person became a Subsidiary of Company and
(b) all of the data required to be set forth in Schedule 5.1 annexed hereto with
respect to all Subsidiaries of Company (it being understood that such written
notice shall be deemed to supplement Schedule 5.1 annexed hereto for all
purposes of this Agreement);
               (xii) Licensing, Registration and Accreditation: with reasonable
promptness, information regarding proceedings regarding any licensing,
registration or accreditation of Company or a Subsidiary by or with any
governmental body or the Joint Commission Accreditation of Healthcare
Organizations, if failure to obtain or maintain such license, registration or
accreditation could reasonably be expected to have a Material Adverse Effect;
and

72



--------------------------------------------------------------------------------



 



               (xiii) Other Information: with reasonable promptness, such other
information and data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender (including, without
limitation, all documents and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the U.S.A. Patriot Act).
          Information required to be delivered pursuant to subsections 6.1(i),
6.1(ii) and 6.1(vi) shall be deemed to have been delivered if such information,
or one or more annual, quarterly or other periodic reports containing such
information (or hyperlinks to such information), shall have been posted by
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access.
          6.2 Existence, Etc.
          Except as permitted under subsection 7.5, Company will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business,
except where the failure to do so would not have a Material Adverse Effect.
          6.3 Payment of Taxes and Claims
          Company will, and will cause each of its Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.
          6.4 Maintenance of Properties; Insurance
          A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
necessary in the business of Company and its Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except for failures that could not reasonably be expected to result in
a Material Adverse Effect.

73



--------------------------------------------------------------------------------



 



          B. Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by companies of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
companies similarly situated in the industry.
          6.5 Inspection Rights
          Company shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent (on its behalf or
on behalf of any Lender), or if an Event of Default has occurred and is
continuing, the Lenders, to visit and inspect any of the properties of Company
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested (but no more than once annually if no Event of Default or Potential
Event of Default shall exist).
          6.6 Compliance With Laws, Etc.
          Company shall comply and operate in compliance, and shall cause each
of its Subsidiaries to comply and to operate in compliance, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including those involving licensing or registration
relating to the pharmaceutical and healthcare services provided by Company and
its Subsidiaries, ERISA, and Environmental Laws) at all times, noncompliance
with which could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect.
          6.7 Environmental Claims and Violations of Environmental Laws
          Except as could not reasonably be expected to cause, individually or
in the aggregate, a Material Adverse Effect, Company shall promptly take, and
shall use best efforts to cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by Company or its Subsidiaries and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder.

74



--------------------------------------------------------------------------------



 



          6.8 Execution of Subsidiary Guaranty by Certain Subsidiaries and
Future Subsidiaries
          A. Execution of Subsidiary Guaranty. In the event that any Person
becomes a Domestic Subsidiary of Company after the date hereof (other than an
Exempt Subsidiary) or Company wishes an Exempt Subsidiary to be removed from
such category, Company will promptly notify Agents of that fact and cause such
Subsidiary to execute and deliver to Administrative Agent a counterpart of the
Subsidiary Guaranty.
          B. Subsidiary Charter Documents, Legal Opinions, Etc. Substantially
concurrent with the execution and delivery by a Subsidiary of the Subsidiary
Guaranty described under subsection 6.8A, Company shall deliver to
Administrative Agent, together with such Loan Documents, (i) certified copies of
such Subsidiary’s Certificate or Articles of Incorporation (or similar
organizational document), together with a good standing certificate from the
Secretary of State of the jurisdiction of its incorporation and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, each to be dated a recent date prior to their
delivery to Administrative Agent, (ii) a copy of such Subsidiary’s Bylaws (or
similar organizational document), certified by its secretary or an assistant
secretary or an equivalent officer as of a recent date prior to their delivery
to Administrative Agent, (iii) a certificate executed by the secretary or an
assistant secretary or an equivalent officer of such Subsidiary as to (a) the
fact that the attached resolutions of the Board of Directors or managing member
of such Subsidiary approving and authorizing the execution, delivery and
performance of the Subsidiary Guaranty are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such Subsidiary executing the Subsidiary Guaranty, and (iv) if requested by
Administrative Agent, a favorable opinion of counsel to such Subsidiary, in form
and substance reasonably satisfactory to Administrative Agent and its counsel,
as to (a) the due organization and good standing of such Subsidiary, (b) the due
authorization, execution and delivery by such Subsidiary of such Loan Documents,
(c) the enforceability of such Loan Documents against such Subsidiary, (d) such
other matters as Administrative Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to Administrative
Agent and its counsel.
          6.9 Separateness
          Each of Company and its Subsidiaries covenants and agrees with each
Lender that so long as this Agreement shall remain in effect and until the
Revolving Loan Commitments and Swing Line Loan Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Requisite Lenders shall
otherwise consent in writing, Company will satisfy, and cause each of its
Subsidiaries to satisfy, customary corporate or limited liability company
formalities, including the maintenance of corporate and business records.

75



--------------------------------------------------------------------------------



 



     Section 7. COMPANY’S NEGATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 7.
          7.1 Indebtedness
          Company shall not permit its Subsidiaries which are not Subsidiary
Guarantors to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness in excess of an aggregate amount equal to 15% of Consolidated Net
Worth of Company as of the last day of the most recently ended Fiscal Quarter
for all such non-Subsidiary Guarantors, except for:
          (i) Indebtedness existing on the date hereof and set forth in
Schedule 7.1 and any refinancing, extension or renewals thereof to the extent
the principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such refinancing, extension
or renewal), and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased;
          (ii) Indebtedness under intercompany loans made to any such Subsidiary
by Company or any Subsidiary;
          (iii) Indebtedness up to an aggregate of $750.0 million incurred in
connection with a Permitted Receivables Transaction;
          (iv) Indebtedness which may be deemed to exist with respect to Hedge
Agreements;
          (v) Indebtedness that may exist in respect of deposits or payments
made by customers or clients of such Subsidiaries;
          (vi) Indebtedness owed in respect of any netting services, overdrafts
and related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
and

76



--------------------------------------------------------------------------------



 



          (vii) Indebtedness up to an aggregate of $200,000,000 incurred in
connection with or as a component of the purchase price of any property or that
was existing on any property or any Person acquired by such Subsidiary at the
time of acquisition thereof and assumed in connection with such acquisition
(other than Indebtedness issued in connection with, or in anticipation of, such
acquisitions), and any refinancing, extension or renewals thereof to the extent
the principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such refinancing, extension
or renewal), and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased.
          7.2 Prohibition on Liens
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Company or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file, or cause or cooperate with any other Person in filing any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:
               (i) Permitted Encumbrances;
               (ii) Liens described in Schedule 7.2 annexed hereto; provided,
that such Liens shall secure only those obligations it secures on the date
hereof and extensions, renewals, and replacement thereof that do not increase
the outstanding principal amount thereof;
               (iii) Any Lien existing on any property or asset prior to the
acquisition thereof by Company or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (B) such Lien shall not apply to any other
property or assets of Company or any Subsidiary and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
               (iv) Liens on fixed or capital assets acquired, constructed or
improved by Company or any Subsidiary, provided that (A) such security interests
secure Indebtedness incurred by Company or any Subsidiary Guarantor or otherwise
permitted

77



--------------------------------------------------------------------------------



 



by subsection 7.1, (B) such security interests and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed 80% (100% of the Indebtedness if in the form of a
Capital Lease) of the cost of acquiring, constructing or improving such fixed or
capital assets and (D) such security interests shall not apply to any other
property or assets of Company or any Subsidiary;
               (v) deposits securing liabilities to insurance carriers under
insurance or self-insurance arrangements and regulatory restrictions imposed on
Insurance Subsidiaries;
               (vi) Liens arising in connection with Sale and Leaseback
Transactions permitted by subsection 7.7;
               (vii) Liens on any deposits, advances, contractual payments,
including implantation allowances, or escrows made or paid by Company or any
Subsidiary to or with customers or clients in the ordinary course of business;
               (viii) Liens of any Subsidiary in favor of Company or any
Subsidiary Guarantor;
               (ix) Liens incidental to the conduct of its business or the
ownership of its assets which were not incurred in connection with the borrowing
of money, and which do no in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business; and
               (x) Other Liens securing Indebtedness in an aggregate amount not
to exceed 15% of Consolidated Net Worth of Company and its Subsidiaries as of
the last day of the most recent Fiscal Quarter.
          7.3 [Reserved]
          7.4 Financial Covenants
          A. Minimum Interest Coverage Ratio. Company shall not permit the ratio
of (i) Consolidated EBITDA minus (to the extent included therein) interest
income to (ii) Consolidated Interest Expense at the end of the four Fiscal
Quarter period ending on the last day of any Fiscal Quarter to be less than
3.5:1.0.

78



--------------------------------------------------------------------------------



 



          B. Maximum Leverage Ratio. Company shall not permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter to exceed 3.5:1.0.
          7.5 Restriction on Fundamental Changes
          Company shall not, and shall not permit any of its Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sublease (as lessor or sublessor), transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business, property or assets, whether now owned or hereafter acquired, except:
               (i) so long as no Potential Event of Default or Event of Default
then exists or would exist immediately after giving effect thereto or would
result therefrom and subject to subsection 8.11, (A) Company and any Subsidiary
may merge with any other Person, provided that Company or such Subsidiary, as
the case may be, is the survivor of such merger or (B) if Company or such
Subsidiary is not the survivor of such merger, the survivor assumes all the
obligations of Company or such Subsidiary, as the case may be, under the Loan
Documents to which such Person is a party; provided that it is understood and
agreed that notwithstanding the foregoing, but subject to subsection 8.11,
Company may consummate a transaction at any time which has the effect of
creating a holding company (“Holdings”) above Company which shall own 100% of
the capital stock of Company, so long as (x) the conditions set forth in clause
(A) or (B), as applicable, have been satisfied and (y) at the time such
transaction is consummated, Holdings shall guarantee the obligations of Company
under the Loan Documents pursuant to a guarantee in form and substance
reasonably satisfactory to Administrative Agent (the “Holdings Guarantee”);
               (ii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to Company or to another
Subsidiary; and
               (iii) any Subsidiary may liquidate or dissolve if Company
determines in good faith that such liquidation or dissolution is in the best
interests of Company and is not materially disadvantageous to the Lenders.
          7.6 Fiscal Year
          Company shall not change its Fiscal Year-end from December 31.

79



--------------------------------------------------------------------------------



 



          7.7 Sales and Leasebacks
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Company or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than Company or
any of its Subsidiaries) or (ii) which Company or any of its Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by Company or any of its Subsidiaries
to any Person (other than Company or any of its Subsidiaries) in connection with
such lease (any such transaction, a “Sale and Leaseback Transaction”) other than
any Sale and Leaseback Transaction if the Attributable Debt outstanding with
respect thereto, and with respect to all other Sale and Leaseback Transactions
consummated after the Closing Date, shall not exceed 10% of Consolidated Net
Worth of Company and its Subsidiaries as of the last day of the most recent
Fiscal Quarter.
          7.8 [Reserved]
          7.9 Transactions With Shareholders and Affiliates
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Company and any of its Wholly Owned Subsidiaries or between
any of its Wholly Owned Subsidiaries, (ii) reasonable and customary fees paid to
members of the Boards of Directors of Company and its Subsidiaries,
(iii) transactions with Receivables Entities pursuant to a Permitted Receivables
Transaction, (iv) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and other benefit plans, (v) loans or
advances to employees, officers, consultants or directors of Company or any
Subsidiary, (vi) the payment of fees and indemnities to directors, officers and
employees of Company and its Subsidiaries in the ordinary course of business and
(vii) any agreements with employees and directors entered into by Company or any
of its Subsidiaries in the ordinary course of business.
          7.10 Conduct of Business
          From and after the Closing Date, Company shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than (i) the
businesses engaged in by Company and its Subsidiaries on the Closing Date and
similar or related businesses or businesses ancillary thereto and (ii) such
other lines of business as may be consented to by Requisite Lenders.

80



--------------------------------------------------------------------------------



 



     Section 8. EVENTS OF DEFAULT
          If any of the following conditions or events (“Events of Default”)
shall occur:
          8.1 Failure to Make Payments When Due
          Failure by Company to pay any installment of principal of any Loan
when due, whether at stated maturity, by acceleration or otherwise; failure by
Company to pay when due any amount payable to an Issuing Lender in reimbursement
of any drawing under a Letter of Credit; or failure by Company to pay any
interest on any Loan or any fee or any other amount due under this Agreement
within five days after the date due; or
          8.2 Default in Other Agreements
               (i) Failure of Company or any of its Subsidiaries to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an individual principal amount of $75,000,000
or more or with an aggregate principal amount of $75,000,000 or more, in each
case beyond the end of any grace period provided therefor; or (ii) breach or
default by Company or any of its Subsidiaries with respect to any other term of
(a) one or more items of Indebtedness or Contingent Obligations in the
individual or aggregate principal amounts referred to in clause (i) above or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness or Contingent Obligation(s), if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, that Indebtedness or Contingent Obligation(s) to become or
be declared due and payable prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be (upon the giving or receiving
of notice, lapse of time, both, or otherwise); or
          8.3 Breach of Certain Covenants
          Failure of Company to perform or comply with any term or condition
contained in subsections 2.5, 6.1(vii)(a) or 6.2 (with respect to Company’s
corporate existence) or Section 7 of this Agreement or failure by Holdings to
deliver the Holdings Guarantee if required pursuant to subsection 7.5; or

81



--------------------------------------------------------------------------------



 



          8.4 Breach of Warranty
          Any representation, warranty, certification or other statement made by
Company or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or
          8.5 Other Defaults Under Loan Documents
          Any Loan Party shall default in the performance of or compliance with
any term contained in this Agreement or any of the other Loan Documents, other
than any such term referred to in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after the
earlier of (i) an officer of Company or such Loan Party becoming aware of such
default or (ii) receipt by Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or
          8.6 Involuntary Bankruptcy; Appointment of Receiver, Etc.
               (i) A court having jurisdiction in the premises shall enter a
decree or order for relief in respect of Company or any of its Subsidiaries or
Holdings in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not vacated, discharged or stayed within 60 days of the
entry thereof; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against
Company or any of its Subsidiaries or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or any of its
Subsidiaries or Holdings, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Company or any
of its Subsidiaries or Holdings for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Company or any of its
Subsidiaries or Holdings, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or
          8.7 Voluntary Bankruptcy; Appointment of Receiver, Etc.
               (i) Company or any of its Subsidiaries or Holdings shall have an
order for relief entered with respect to it or commence a voluntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an

82



--------------------------------------------------------------------------------



 



involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Company or any of its Subsidiaries or Holdings shall
make any assignment for the benefit of creditors; or (ii) Company or any of its
Subsidiaries or Holdings shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Board of Directors
of Company or any of its Subsidiaries (or any committee thereof) or Holdings
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in clause (i) above or this clause (ii); or
          8.8 Judgments and Attachments
          Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $75,000,000 or
(ii) in the aggregate at any time an amount in excess of $75,000,000 (in either
case not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has not disputed coverage) shall be entered or filed against
Company or any of its Subsidiaries or Holdings or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
60 days (or in any event later than five days prior to the date of any proposed
sale thereunder); or
          8.9 Dissolution
          Any order, judgment or decree shall be entered against Company or any
of its Subsidiaries or Holdings decreeing the dissolution or split up of Company
or that Subsidiary or Holdings and such order shall remain undischarged or
unstayed for a period in excess of 60 days; or
          8.10 Employee Benefit Plans
          There shall occur one or more ERISA Events which individually or in
the aggregate results in or could reasonably be expected to result in a Material
Adverse Effect; or
          8.11 Change in Control
               (i) Any Person or any two or more Persons acting in concert
(other than Holdings) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act), directly or indirectly, of Securities of Company (or other
Securities convertible into such Securities) representing 35% or more of the
combined voting power of all Securities of Company entitled to vote in the
election of directors, other than Securities having such power only by reason of
the happening of a contingency; or (ii) during any period of up

83



--------------------------------------------------------------------------------



 



to twenty-four (24) consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of Company shall cease for any reason (other than solely as a result
of (A) death or disability or (B) voluntary retirement or resignation of any
individual in the ordinary course and not for reasons related to an actual or
proposed change of control of Company) to constitute a majority of the board of
directors of Company.
          8.12 Invalidity of Subsidiary Guaranty; Repudiation of Obligations
          At any time after the execution and delivery thereof, (i) the
Subsidiary Guaranty or, if required pursuant to subsection 7.5, the Holdings
Guaranty, for any reason, other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or (ii) any
Loan Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party; then (i) upon the occurrence of any Event of Default described in
subsection 8.6 or 8.7, each of (a) the unpaid principal amount of and accrued
interest on the Loans, (b) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company, and the obligation of each Lender to make any Loan,
the obligation of Administrative Agent to issue any Letter of Credit and the
right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Company, declare
all or any portion of the amounts described in clauses (a) through (c) above to
be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of any Issuing Lender
to issue any Letter of Credit and the right of any Lender to issue any Letter of
Credit hereunder shall thereupon terminate; provided that the foregoing shall
not affect in any way the obligations of Lenders under subsection 3.3C(i) or the
obligations of Lenders to purchase participations in any unpaid Swing Line Loans
as provided in subsection 2.1A(ii).
          In addition, upon the occurrence and during the continuance of any
Event of Default, Administrative Agent shall, at the request of, or may, with
the consent of, the Requisite Lenders, require that Company deposit, in a cash
collateral account opened by Administrative Agent for the benefit of the Issuing
Lender and the Revolving Lenders, an amount equal to the aggregate then undrawn
and unexpired amount of all Letters of Credit, which amount shall be applied by
Administrative Agent to the payment of drafts drawn under such Letters of
Credits as such drafts are presented for payment; provided that, upon the
occurrence of any Event of

84



--------------------------------------------------------------------------------



 



Default described in Section 8.6 or 8.7, Company’s obligation to deposit such
cash collateral shall become effective immediately without demand or notice of
any kind.
          Notwithstanding anything contained in the preceding paragraph, if at
any time within 60 days after an acceleration of the Loans pursuant to clause
(ii) of such paragraph Company shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to subsection 10.6, then Requisite Lenders, by written notice to
Company, may at their option rescind and annul such acceleration and its
consequences (whereupon Administrative Agent shall return any cash collateral
received pursuant to the next preceding paragraph to Company); but such action
shall not affect any subsequent Event of Default or Potential Event of Default
or impair any right consequent thereon. The provisions of this paragraph are
intended merely to bind Lenders to a decision which may be made at the election
of Requisite Lenders and are not intended, directly or indirectly, to benefit
Company, and such provisions shall not at any time be construed so as to grant
Company the right to require Lenders to rescind or annul any acceleration
hereunder or to preclude Agents or Lenders from exercising any of the rights or
remedies available to them under any of the Loan Documents, even if the
conditions set forth in this paragraph are met.
     Section 9. AGENTS
          9.1 Appointment
          Credit Suisse is hereby appointed as Administrative Agent hereunder
and under the other Loan Documents, and each Lender hereby authorizes
Administrative Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Administrative Agent agrees to act upon
the express conditions contained in this Agreement and the other Loan Documents,
as applicable. The provisions of this Section 9 are solely for the benefit of
Administrative Agent and Lenders and Company shall have no rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties under this Agreement, Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. Anything herein to the contrary notwithstanding, none of
the financial institutions listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent, a
Lender or an Issuing Lender hereunder.

85



--------------------------------------------------------------------------------



 



          9.2 Powers and Duties; General Immunity
          A. Powers; Duties Specified. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Administrative Agent shall have only those duties
and responsibilities that are expressly specified in this Agreement and the
other Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.
          B. No Responsibility for Certain Matters. Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of Company to Administrative Agent or any Lender in connection with
the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Company or any other Person liable
for the payment of any Obligations, nor shall Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or the use of the
Letters of Credit or as to the existence or possible existence of any Event of
Default or Potential Event of Default. Anything contained in this Agreement to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.
          C. Exculpatory Provisions. Neither Administrative Agent nor any of its
respective officers, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by it under or in connection with any of the
Loan Documents except to the extent caused by Administrative Agent’s gross
negligence or willful misconduct. Administrative Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection with this Agreement or any of the other Loan Documents
or from the exercise of any power, discretion or authority vested in it
hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 10.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Administrative Agent shall be
deemed to have no knowledge of any Potential Event of Default unless and until
written notice thereof is given to Administrative Agent by

86



--------------------------------------------------------------------------------



 



Company or any Lender. Without prejudice to the generality of the foregoing, (i)
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6).
          D. Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
and the Letters of Credit, Administrative Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include Administrative Agent in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust, financial advisory or other
business with Company or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection with this Agreement and otherwise without
having to account for the same to Lenders.
          9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness
          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Company and
its Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Company and its Subsidiaries.
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
          9.4 Right to Indemnity
          Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify Administrative Agent, to the extent that Administrative Agent shall
not have been reimbursed by

87



--------------------------------------------------------------------------------



 



Company, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against Administrative Agent in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as Administrative
Agent, in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Administrative Agent’s
gross negligence or willful misconduct. If any indemnity furnished to an
Administrative Agent for any purpose shall, in the opinion of such
Administrative Agent, be insufficient or become impaired, such Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.
          9.5 Successor Agent and Swing Line Lender
          A. Successor Agent. Administrative Agent may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and Company. Upon any
such notice of resignation, Requisite Lenders shall have the right, with, so
long as no Potential Event of Default or Event of Default shall have occurred
and be continuing, the consent of Company (not to be unreasonably withheld or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the resigning Administrative Agent gives notice of its resignation, then
the resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. If no successor Administrative Agent
has been appointed pursuant to the immediately preceding sentence by the 30th
day after the date such notice of resignation was given by such Administrative
Agent, such Administrative Agent’s resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of such Administrative
Agent hereunder and/or under any other Loan Document until such time, if any, as
the Requisite Lenders appoint a successor Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, as the case may be, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
          B. Successor Swing Line Lender. Any resignation of Administrative
Agent pursuant to subsection 9.5A shall also constitute the resignation of
Credit Suisse or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to subsection 9.5A shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (i) Company shall prepay any outstanding Swing
Line

88



--------------------------------------------------------------------------------



 



Loans made by the retiring Administrative Agent in its capacity as Swing Line
Lender, (ii) upon such prepayment, the retiring Administrative Agent and Swing
Line Lender shall surrender the Swing Line Note held by it to Company for
cancellation, and (iii) Company shall issue a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender substantially in the form
of Exhibit V annexed hereto, in the principal amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.
          9.6 Guarantees
          Each Lender hereby further authorizes Administrative Agent, on behalf
of and for the benefit of Lenders, to be the agent for and representative of
Lenders under the Subsidiary Guaranty, and each Lender agrees to be bound by the
terms of the Subsidiary Guaranty; provided that Administrative Agent shall not
enter into or consent to any amendment, modification, termination or waiver of
any provision contained in the Subsidiary Guaranty; provided further, however,
that, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to
release any Subsidiary Guarantor from the Subsidiary Guaranty if all of the
capital stock of such Subsidiary Guarantor is sold to any Person pursuant to a
sale or other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Company, Administrative Agent and each Lender hereby
agree that no Lender shall have any right individually to enforce the Subsidiary
Guaranty, it being understood and agreed that all rights and remedies under the
Subsidiary Guaranty may be exercised solely by Administrative Agent for the
benefit of Lenders in accordance with the terms thereof.
     Section 10. MISCELLANEOUS
          10.1 Assignments and Participations in Loans and Letters of Credit
          A. General. Subject to subsection 10.1B, each Lender shall have the
right at any time to (i) sell, assign or transfer to any Eligible Assignee, or
(ii) sell participations to any Person (a “Participant”) in, all or any part of
its Commitments or any Loan or Loans made by it or its Letters of Credit or in
any case its rights or obligations with respect thereto or participations
therein or any other interest herein or in any other obligations owed to it;
provided, further, that no such sale, assignment or transfer described in clause
(i) above shall be effective unless and until an Assignment Agreement effecting
such sale, assignment or transfer shall have been accepted by Administrative
Agent and recorded in the Register as provided in subsection 10.1B(ii);
provided, further that no such sale, assignment, transfer or participation of
any Letter of Credit or any participation therein may be made separately from a
sale, assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation; and provided, further that,
anything contained herein to the contrary notwithstanding, the Swing Line Loan
Commitment and the Swing Line Loans of Swing Line Lender may not be sold,
assigned or transferred as described in clause (i) above to any Person other
than a successor Administrative

89



--------------------------------------------------------------------------------



 



Agent and Swing Line Lender to the extent contemplated by subsection 9.5. Except
as otherwise provided in this subsection 10.1, no Lender shall, as between
Company and such Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment or transfer of, or any granting of participations
in, all or any part of its Commitments or the Loans, the Letters of Credit or
participations therein, or the other Obligations owed to such Lender. Each
Lender that sells a participation to any Participant shall, acting solely for
this purpose as a non-fiduciary agent of Company, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans or other
obligations under this Agreement (a “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Participant whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to
Company or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest under the Loan Documents)
except to the extent that such disclosure is necessary to establish that the
Loans or other obligations under the Loan Documents are in registered form under
Section 5f-103-1(c) of the United States Treasury Regulations.
          B. Assignments.
               (i) Amounts and Terms of Assignments. Each Commitment, Loan,
Letter of Credit or participation therein, or other Obligation may be assigned
in an aggregate amount of not less than $1,000,000 in the case of Revolving
Loans and Revolving Loan Commitments (or (x) in each case, such lesser amount as
shall constitute the aggregate amount of the Commitments, Loans, Letters of
Credit and participations therein, and other Obligations of the assigning Lender
or (y) in the event of simultaneous assignments by or to two or more Approved
Funds such assignments shall be combined for purposes of determining whether the
minimum assignment requirement as set forth above is met) to any other Eligible
Assignee with the consent of Company, Administrative Agent, each Issuing Lender
and Swing Line Lender (which consent of Company, Administrative Agent, each
Issuing Lender and Swing Line Lender shall not be unreasonably withheld or
delayed); provided that (i) the consent of Company shall not be required for any
assignment (x) to another Lender, or to an Affiliate of the assigning Lender or
another Lender or to an Approved Fund, (y) in connection with the initial
syndication of the Revolving Loans and Revolving Loan Commitments and (z) after
an Event of Default occurs and is continuing; provided, further, that an
assignment to an Affiliate (or an Approved Fund) of the assigning Lender that
would result in increased costs to Company shall also require the prior written
consent of Company and such prior written consent of Company may not be
unreasonably withheld and which may be conditioned on the Eligible Assignee
agreeing not to require reimbursement from Company of such increased costs. If
Company has not responded within ten Business Days to any request for an
assignment, Company shall be deemed to have consented to such assignment. To the
extent of any such assignment in accordance with the above, the assigning Lender
shall be relieved of its obligations with respect to its Commitments, Loans,
Letters of Credit or participations therein, or other obligations or the portion

90



--------------------------------------------------------------------------------



 



thereof so assigned. The parties to each such assignment shall
(i) electronically execute and deliver to Administrative Agent an Assignment
Agreement via an electronic settlement system acceptable to Administrative Agent
(which initially shall be ClearPar, LLC) or (ii) manually execute and deliver to
Administrative Agent an Assignment Agreement, in each case, together with a
(x) processing and recordation fee of US$3,500 (which may be reduced or waived
in the sole discretion of Administrative Agent), (y) an Administrative
Questionnaire, substantially in the form of Exhibit VIII annexed hereto, if the
Eligible Assignee shall not already be a Lender hereunder and (z) such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver to Administrative Agent pursuant to subsection
2.7B(iii)(a). Upon such execution, delivery, acceptance and recordation, from
and after the effective date specified in such Assignment Agreement, (y) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and
(z) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination of this Agreement under subsection 10.9B) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto;
provided that, anything contained in any of the Loan Documents to the contrary
notwithstanding, if such Lender is the Issuing Lender with respect to any
outstanding Letters of Credit such Lender shall continue to have all rights and
obligations of an Issuing Lender with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder). The Commitments hereunder shall be modified to
reflect the Commitment of such assignee and any remaining Commitment of such
assigning Lender and, if any such assignment occurs after the issuance of the
Notes hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its Note to
Administrative Agent for cancellation, and thereupon a new Note shall be issued
to the assignee and/or to the assigning Lender, substantially in the form of
Exhibit IV annexed hereto, as the case may be, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans, as the case may be, of the
assignee and/or the assigning Lender.
               (ii) Acceptance by Administrative Agent; Recordation in Register.
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with (x) the
processing and recordation fee referred to in subsection 10.1B(i), (y) an
Administrative Questionnaire, substantially in the form of Exhibit VIII annexed
hereto, completed in respect of the Eligible Assignee (unless the Eligible
Assignee shall already be a Lender hereunder) and (z) any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to Administrative Agent
pursuant to subsection 2.7B(iii)(a), Administrative Agent shall, if
Administrative Agent, each Issuing Lender, Swing Line Lender and Company have

91



--------------------------------------------------------------------------------



 



consented to the assignment evidenced thereby (in each case to the extent such
consent is required pursuant to subsection 10.1B(i)), (a) accept such Assignment
Agreement by executing a counterpart thereof as provided therein (which
acceptance shall evidence any required consent of Administrative Agent to such
assignment) and (b) promptly record the information contained therein in the
Register. The Register shall be available for inspection by Company and any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it as provided in this subsection 10.1B(ii).
          C. Participations. Each Participant, other than any Participant that
is an Affiliate of the Lender granting such participation, shall not be entitled
to require such Lender to take or omit to take any action hereunder except
action directly affecting (i) the extension of the scheduled final maturity date
of any Loan allocated to such participation or (ii) a reduction of the principal
amount of or the rate of interest payable on any Loan allocated to such
participation, and all amounts payable by Company hereunder (including amounts
payable to such Lender pursuant to subsections 2.6D, 2.7 and 3.6) shall be
determined as if such Lender had not sold such participation. Company and each
Lender hereby acknowledge and agree that, solely for purposes of subsections
10.4 and 10.5, (a) any participation will give rise to a direct obligation of
Company to the Participant and (b) the Participant shall be considered to be a
“Lender”.
          D. Pledges of Obligations. In addition to the assignments and
participations permitted under the foregoing provisions of this subsection 10.1,
any Lender may assign and pledge all or any portion of its Loans, the other
Obligations owed to such Lender, and its Notes to secure obligations of such
Lender including without limitation any assignment or pledge to a Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided that (i) no Lender shall, as between Company
and such Lender, be relieved of any of its obligations hereunder as a result of
any such assignment and pledge and (ii) in no event shall such Federal Reserve
Bank be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.
          E. Assignments to Special Purpose Funding Vehicles. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, any Lender (a “Granting Lender”) may grant to special purpose
funding vehicle (an “SPV”), identified as such in writing from time to time by
the Granting Lender to Administrative Agent and Company, the option to provide
to Company all or any part of any Loan that such Granting Lender would otherwise
be obligated to make Company pursuant to this Agreement; provided, (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this

92



--------------------------------------------------------------------------------



 



Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this subsection 10.1E(i), any SPV may
(i) with notice to, but without the prior written consent of, Company and
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loan to the Granting Lender or to any
financial institutions (consented to by Company and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit liquidity
enhancement to such SPV. After the date of a grant to any SPV, this section may
not be amended without the written consent of such SPV.
          F. Information. Each Lender may furnish any information concerning
Company and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignee and participants),
subject to subsection 10.19.
          G. Representations of Lenders. Each Lender listed on the signature
pages hereof hereby represents and warrants (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) that it has experience
and expertise in the making of or investing in loans such as the Loans; and
(iii) that it will make or invest in its Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control). Each Lender that becomes a party
hereto pursuant to an Assignment Agreement shall be deemed to agree that the
representations and warranties of such Lender contained in Section 2(c) of such
Assignment Agreement are incorporated herein by this reference.
          10.2 Expenses
          Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly after the presentation of invoices
(i) all the actual and reasonable costs and expenses of Administrative Agent in
connection with the preparation of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all reasonable costs of
furnishing all opinions by counsel for Company (including any opinions requested
by Lenders as to any legal matters arising hereunder) and of Company’s
performance of and compliance with all agreements and conditions on its part to
be performed or complied with under this Agreement and the other Loan Documents
including with respect to confirming compliance with environmental, insurance
and solvency requirements; (iii) the reasonable fees,

93



--------------------------------------------------------------------------------



 



expenses and disbursements of counsel to Administrative Agent in connection with
the negotiation, preparation, execution and administration of the Loan Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (iv) all other actual and
reasonable costs and expenses incurred by Administrative Agent in connection
with the syndication of the Commitments and any due diligence investigation
performed by Administrative Agent; provided that; without Company’s written
consent (not to be unreasonably withheld or delayed), Company shall not be
responsible for reimbursement of such costs, fees and expenses set forth in
clauses (i) through (iv) above (other than legal, consultants’ and other
professional fees and expenses) in an aggregate amount in excess of $50,000 and
(v) after the occurrence of an Event of Default, all costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Event of Default (including in connection with
the enforcement of the Subsidiary Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.
          10.3 Indemnity
          In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby shall be consummated,
Company agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless Agents and Lenders, and the officers,
directors, employees, trustee, agents and affiliates of Agents and Lenders
(collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.
          As used herein, “Indemnified Liabilities” means, collectively, any and
all liabilities, obligations, losses, damages (including natural resource
damages), penalties, actions, judgments, suits, claims (including Environmental
Claims), costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, or any enforcement of any

94



--------------------------------------------------------------------------------



 



of the Loan Documents (including the enforcement of the Subsidiary Guaranty) or
(ii) the statements contained in the commitment letter delivered by any Lender
to Company with respect thereto.
          To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          10.4 Set-Off
          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default each Lender is hereby authorized
by Company at any time or from time to time, without notice to Company or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender to or for the credit or the account of Company against and
on account of the obligations and liabilities of Company to that Lender under
this Agreement, the Letters of Credit and participations therein and the other
Loan Documents, including all claims of any nature or description arising out of
or connected with this Agreement, the Letters of Credit and participations
therein or any other Loan Document, provided that said obligations and
liabilities shall then be due and payable (whether by acceleration or
otherwise).
          10.5 Ratable Sharing
          Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts owing to that Lender
hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Owing” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Owing to such other Lender,
then the Lender receiving such proportionately greater payment shall (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Owing to the other Lenders so that all such recoveries of Aggregate

95



--------------------------------------------------------------------------------



 



Amounts Owing shall be shared by all Lenders in proportion to the Aggregate
Amounts Owing to them; provided that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
          10.6 Amendments and Waivers
          A. Except as provided in subsection 2.9, no amendment, modification,
termination or waiver of any provision of this Agreement or of the Notes, and no
consent to any departure by Company therefrom, shall in any event be effective
without the written concurrence of Requisite Lenders; provided that no
amendment, modification, termination, waiver or consent shall, without the
written consent of each Lender directly and adversely affected thereby,
(i) reduce the principal amount of any of the Loans; (ii) postpone the scheduled
final maturity date of any of the Loans or the date on which any interest or any
fees are payable; (iii) decrease the interest rate borne by any of the Loans
(other than any waiver of any increase in the interest rate applicable to any of
the Loans pursuant to subsection 2.2E or any waiver or amendment to Section 7.4)
or the amount of any fees payable to the Lenders hereunder; (iv) increase the
maximum duration of Interest Periods permitted hereunder; (v) extend the
required expiration date of any Letter of Credit beyond the Revolving Loan
Commitment Termination Date; or (vi) change in any manner the obligations of
Lenders relating to the purchase of participations in Letters of Credit;
provided, further, that no such amendment, modification, termination, waiver or
consent shall (i) increase the Commitments of a Lender over the amount hereof
then in effect without the consent of such Lender, (ii) change in any manner the
definition of “Requisite Lenders” or the definition of “Pro Rata Share” without
the written consent of each Lender, (iii) change in any manner any provision of
this Agreement which, by its terms, expressly requires the approval or
concurrence of all Lenders without the written consent of each Lender,
(iv) release all or substantially all the value of the Subsidiary Guaranty, in
each case other than in accordance with the terms of the Loan Documents, without
the written consent of each Lender or (v) change in any manner the provisions
contained in subsection 8.1 or this subsection 10.6 without the written consent
of each Lender. In addition, (i) no amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the Lender which is the holder of that Note, (ii) no amendment,
modification, termination or waiver of any provision of subsection 2.1A(ii) or
of any other provision of this Agreement relating to the Swing Line Loan
Commitment or the Swing Line Loans shall be effective without the written
concurrence of Swing Line Lender, (iii) no amendment, modification, termination
or waiver of any Letter of Credit and no amendment, modification, termination or
waiver of Section 3 that changes in any manner the rights and obligations of an
Issuing Lender with respect to an outstanding Letter of Credit shall be
effective without the written concurrence of the Issuing Lender of such Letter
of Credit and, with respect to any

96



--------------------------------------------------------------------------------



 



reduction of the amount or postponement of the due date of any amount payable in
respect of any Letter of Credit, 100% of the Revolving Lenders, (iv) no
amendment, modification, termination or waiver of any provision of Section 9 or
of any other provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of Administrative Agent shall be effective without
the written concurrence of Administrative Agent. Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on Company in
any case shall entitle Company to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this subsection 10.6 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
Company, on Company.
          B. Replacement of Lender. If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement that
requires the consent of each Lender or each Lender affected thereby, the consent
of the Requisite Lenders is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then Administrative
Agent shall have the right with the consent of Company, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to subsection 2.8 so long as at the time of such replacement each outstanding
Loan of each such Lender being replaced is repaid in full (including accrued and
unpaid interest or any fees or other amounts then due and payable) and so long
as each such Replacement Lender consents to the proposed change, waiver,
discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay in full each outstanding Loan of such Lender, provided
that, unless the Commitments that are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Requisite
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto; provided, further, that Company shall not have the
right to terminate such non-consenting Lender’s Commitments and repay in full
its outstanding Loans pursuant to clause (B) if, immediately after the
termination of such Lender’s Revolving Loan Commitment, the Revolving Loan
Exposure of all Lenders would exceed the Revolving Loan Commitments of all
Lenders; and provided, further, that in any event Administrative Agent shall not
have the right to replace a Lender, terminate its Commitments or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) to refuse to increase its Commitment
over the amount then in effect pursuant to the second proviso contained in the
first sentence of subsection 10.6A.

97



--------------------------------------------------------------------------------



 



          10.7 Independence of Covenants
          All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
          10.8 Notices
          Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Agents shall not be effective until
received; provided further, that Administrative Agent may make all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a borrowing request or a continuation/conversion notice, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Potential Event of
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or the Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”)
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system. For the purposes hereof,
the address of each party hereto shall be as set forth under such party’s name
on the signature pages hereof or (i) as to Company and Administrative Agent,
such other address as shall be designated by such Person in a written notice
delivered to the other parties hereto and (ii) as to each other party, such
other address as shall be designated by such party in a written notice delivered
to Administrative Agent.
          10.9 Survival of Representations, Warranties and Agreements
          A. All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.
          B. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in subsections 2.6D, 2.7, 3.5A,
3.6, 10.2, 10.3 and 10.4 and the agreements of Lenders set forth in subsections
9.2C, 9.4 and 10.5 shall to the extent set forth therein survive the payment of
the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.

98



--------------------------------------------------------------------------------



 



          10.10 Failure or Indulgence Not Waiver; Remedies Cumulative
          No failure or delay on the part of Administrative Agent or any Lender
in the exercise of any power, right or privilege hereunder or under any other
Loan Document shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
          10.11 Marshalling; Payments Set Aside
          Neither Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of Company or any other party or
against or in payment of any or all of the Obligations. To the extent that
Company makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent for the benefit of Lenders), or Administrative Agent or
Lenders enforce any security interests or exercise their rights of set-off, and
such payment or payments or the proceeds of such enforcement or set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.
          10.12 Severability
          In case any provision in or obligation under this Agreement or the
Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
          10.13 Obligations Several; Independent Nature of Lenders’ Rights
          The obligations of Lenders hereunder are several and no Lender shall
be responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights

99



--------------------------------------------------------------------------------



 



arising out of this Agreement and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.
          10.14 Headings
          Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          10.15 Applicable Law
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK.
          10.16 Successors and Assigns
          This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to subsection 10.1). Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by Company without the prior written consent of all Lenders.
          10.17 CONSENT TO JURISDICTION AND SERVICE OF PROCESS
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY
               (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
               (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO
ANY STATE OR FEDERAL COURT OF

100



--------------------------------------------------------------------------------



 



COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK;
               (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;
               (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;
               (v) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION; AND
               (vi) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING
TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
          10.18 WAIVER OF JURY TRIAL
          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR

101



--------------------------------------------------------------------------------



 



IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SUBSECTION 10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS
OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.
          10.19 Confidentiality
          Each Lender shall hold all non-public information obtained pursuant to
the requirements of this Agreement which has been identified as confidential by
Company in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, if applicable, it being understood and agreed by Company that
in any event a Lender may make disclosures to the accountants, auditors,
attorneys, and Affiliates of such Lender or disclosures reasonably required by
any bona fide assignee, transferee or participant or to any actual or
prospective contractual counterparty (or its advisor) to any securitization,
hedge or other derivative transaction in connection with the contemplated
assignment or transfer by such Lender of any Loans or any participations therein
or disclosures required or requested by any governmental agency or
representative thereof or pursuant to legal process; provided that, in each of
the foregoing cases, the Person to which disclosure is to be made is informed of
the confidential nature of such information and agrees to maintain its
confidentiality; provided, further, that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any governmental agency or representative thereof (other than any such
request in connection with any routine compliance examination or examination of
the financial condition of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information; and provided, further, that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries. Any Person required to maintain the confidentiality of information
as provided in this subsection shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such person would accord to
its own confidential information.
          10.20 Counterparts; Effectiveness
          This Agreement and any amendments, waivers, consents or supplements
hereto or in connection herewith may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic

102



--------------------------------------------------------------------------------



 



notification of such execution and authorization of delivery thereof. Delivery
of an executed counterpart of a signature page of this Agreement by
telefacsimile or electronic transmission (in PDF format) shall be effective as
delivery of a manually executed counterpart of this Agreement.
          10.21 USA Patriot Act
          Each Lender that is subject to the Act (as hereinafter defined) and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Company that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), they are
required to obtain, verify and record information that identifies Company, which
information includes the name and address of Company and other information that
will allow such Lender or Administrative Agent, as applicable, to identify
Company in accordance with the Act.
[Signature Pages Follow]

103



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                      COMPANY:    
 
                    EXPRESS SCRIPTS, INC.    
 
                    By:   /s/ Jeffrey Hall                  
 
      Name:   Jeffrey Hall    
 
      Title:   Executive Vice President
and Chief Financial Officer    
 
                    Notice Address:
One Express Way
St. Louis, Missouri 63121
Attention: Jeffrey Hall    

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:    
 
        CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent    
 
       
By:
  /s/ John D. Toronto    
 
 
 
Name: John D. Toronto    
 
  Title: Director    
 
       
By:
  /s/ Vipul Dhadda    
 
 
 
Name: Vipul Dhadda    
 
  Title: Associate    
 
        Notice Address:     Eleven Madison Avenue     New York, New York 10010  
  Attention: Sean Portrait, Agency Manager     Telephone: (919) 994-6369    
Facsimile: (212) 322-2291    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  Credit Suisse AG, Cayman Islands Branch    
 
           
 
  By   /s/ John D. Toronto
 
Name: John D. Toronto    
 
      Title: Director    
 
           
 
  *By   /s/ Vipul Dhadda
 
Name: Vipul Dhadda    
 
      Title: Associate    
 
                Notice Address:         Attention: John Toronto        
Telephone: 212-325-1551         Facsimile: 212-743-2144    

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  Citibank, N.A.    
 
           
 
  By   /s/ Patricia A. Guerra
 
Name: Patricia A. Guerra    
 
      Title: Vice President    
 
                Notice Address: 388 Greenwich St., 32nd Fl.,         New York,
NY 10013    
 
                Attention: James Napoli         Telephone: (302) 894-6052      
  Facsimile: (212) 994-0847    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  JPMORGAN CHASE BANK, N.A.    
 
           
 
  By   /s/ Krys Szremski
 
Name: Krys Szremski    
 
      Title: Vice President    
 
           
 
  *By  
 
Name:    
 
      Title:    
 
                Notice Address:    
 
                Attention: Jeremy Stank         Telephone: 312-732-2013        
Facsimile: 312-256-2608    

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  Wells Fargo Bank, National Association    
 
           
 
  By   /s/ Kirk Tesch
 
Name: Kirk Tesch    
 
      Title: Director    
 
                Notice Address:         301 South College Street         15th
Floor         MAC D1053-150         Charlotte, NC 28202    
 
                Attention: Kirk Tesch         Telephone: 704-715-1708        
Facsimile: 704-715-1438    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  Crédit Agricole Corporate and Investment Bank    
 
           
 
  By   /s/ Thomas Randolph
 
Name: Thomas Randolph    
 
      Title: Managing Director    
 
           
 
  By   /s/ David Christiansen
 
Name: David Christiansen    
 
      Title: Vice President    
 
                Notice Address: 1301 Avenue of the Americas,         New York,
NY 10019    
 
                Attention: Thomas Randolph         Telephone: 212-261-7431      
  Facsimile: 212-261-3440    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  The Royal Bank of Scotland plc    
 
           
 
  By   /s/ Scott MacVicar
 
Name: Scott MacVicar    
 
      Title: Vice President    

             
 
  Notice Address:   600 Washington Boulevard
Stamford    
 
      CT 06901    
 
                Attention: Dustin Knoop         Telephone: 203 897 9523        
Facsimile: 203 873 3444    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   SunTrust Bank    

         
 
  By   /s/ Dana Dhaliwal
 
      Name: Dana Dhaliwal
 
      Title: Director

         
 
  Notice Address:   303 Peachtree St., 23rd Floor
 
      Atlanta, GA 30308
 
       
 
  Attention: Dana Dhaliwal
 
  Telephone: (404) 588-8329
 
  Facsimile: (404) 588-7497

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   The Bank of Nova Scotia    

         
 
  By   /s/ Paula Czach
 
      Name: Paula Czach
 
      Title: Director and Execution Head
 
       
 
  *By    
 
      Name:
 
      Title:

         
 
  Notice Address:   711 Louisiana St., Suite 1400
Houston, TX 77002
 
  Attention:   Paula Czach
 
  Telephone:   (713) 759-3454
 
  Facsimile:   (832) 426-6023

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   Deutsche Bank AG, New York Branch    

         
 
  By   /s/ Andreas Neumeier
 
      Name: Andreas Neumeier
 
      Title: Managing Director
 
       
 
  By   /s/ Douglas J. Weir
 
      Name: Douglas J. Weir
 
      Title: Director

         
 
  Notice Address:
 
       
 
  Attention:   Douglas J. Weir
 
  Telephone:   212-250-5087
 
  Facsimile:   212-797-0058

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
FIFTH THIRD BANK, an OHIO BANKING CORPORATION

         
 
  By   /s/ Nathaniel E. Sher
 
      Name: Nathaniel E. Sher
 
      Title: Vice President

         
 
  Notice Address:    
 
  222 S. Riverside Plaza  
 
  MDGRVR3OB  
 
  Chicago, IL 60606    
 
  Attention: Nathaniel E. Sher
 
  Telephone: (312) 704-2989
 
  Facsimile: (312) 704-4376

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   MIZUHO CORPORATE BANK (USA)    

         
 
  By   /s/ Bertram Tang
 
      Name: Bertram Tang
 
      Title: Senior Vice President

         
 
  Notice Address:    
 
       
 
  Attention: Vadim Mulod
 
  Telephone: 212-282-3559
 
  Facsimile: 212-282-4488

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   Sumitomo Mitsui Banking Corporation    

         
 
  By   /s/ William M. Ginn
 
      Name: William M. Ginn
 
      Title: Executive Officer
 
       
 
  *By    
 
      Name:
 
      Title:

         
 
  Notice Address:   277 Park Avenue
New York, NY 10172
 
       
 
  Attention: William M. Ginn
 
  Telephone: 212-224-4013
 
  Facsimile: 212-224-4384

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   U.S. Bank, N.A.    

         
 
  By   /s/ Michael E. Dorn
 
      Name: Michael E. Dorn
 
      Title: Senior Vice President
 
       
 
  *By    
 
      Name:
 
      Title:

         
 
  Notice Address:    
 
       
 
  Attention:    
 
  Telephone:    
 
  Facsimile:    

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.    

         
 
  By   /s/ Christine Howatt
 
      Name: Christine Howatt
 
      Title: Authorized Signatory
 
       
 
  *By    
 
      Name:
 
      Title:

         
 
  Notice Address:
 
  1251 Avenue of the Americas
New York, New York, 10020-1104
 
       
 
  Attention:   US Corporate Banking
 
      Alex Lam
 
  Telephone:   312-696-4662
 
  Fax:   212-782-6440 with a copy
 
      to: 312-696-4535

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   MORGAN STANLEY BANK, N.A.    

         
 
  By   /s/ Melissa James
 
      Name: Melissa James
 
      Title: Authorized Signatory

         
 
  Notice Address:
 
  One Utah Center
201 South Main St., 5th Floor
Salt Lake City, Utah 84111
 
       
 
  Attention:   Carrie Johnson
 
  Telephone:   801-236-3655
 
  Facsimile:   718-233-0967

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

             
 
  Name of Lender:   Bank of America, N.A.    

         
 
  By   /s/ Robert LaPorte
 
      Name: Robert LaPorte
 
      Title: Vice President

         
 
  Notice Address:
 
  100 N. Tryon Street
Charlotte, NC 28255
Mail Code: NC1-007-17-11 
 
       
 
  Attention:   Robert LaPorte
 
  Telephone:   980.387.1282 
 
  Facsimile:   704.387.4605 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  The Northern Trust Company
 
                By   /s/ Rick Gomez
 
      Name:   Rick Gomez
 
      Title:   Vice President
 
                Notice Address:     801 South Canal     Chicago, IL 60607
 
                Attention: Sharon Bork     Telephone: 312-557-3145    
Facsimile: 312-630-1566

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  Bank Hapoalim BM
 
                By   /s/ Charles McLaughlin
 
      Name:   Charles McLaughlin
 
      Title:   Senior Vice President
 
                By   /s/ Frederic S. Becker
 
      Name:   Frederic S. Becker
 
      Title:   Senior Vice President
 
               
Notice Address: 1177 Avenue of the Americas
New York, NY 10036
    Attention: Charles McLaughlin     Telephone: 212-782-2342     Facsimile:
212-782-2382

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  PNC BANK N.A.
 
                By   /s/ Matthew M. Springman
 
      Name:   Matthew M. Springman
 
      Title:   Senior Vice President
 
           
 
  *By        
 
      Name:    
 
      Title:    
 
               
Notice Address: 120 S. Central Ave, 8th Floor
Clayton, MO 63105
    Attention: Thomas Sherman     Telephone: 314-898-1205     Facsimile:
314-898-1400

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

                Union Bank, N.A.
 
                By   /s/ Michael Tschida
 
      Name:   Michael Tschida
 
      Title:   Vice President
 
                Notice Address:
 
                Attention: Michael Tschida     Telephone: 1-213-236-5273    
Facsimile: 1-213-236-7636

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
REVOLVING CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  The Bank of East Asia, Limited, Los Angeles Branch
 
                By   /s/ Chong Tan
 
      Name:   Chong Tan
 
      Title:   VP & Credit Manager
 
                By   /s/ Victor Li
 
      Name:   Victor Li
 
      Title:   General Manager
 
                Notice Address:     388 E. Valley Blvd., Suite 218     Alhambra,
CA 91801     Attention: Chong Tan     Telephone: 626-656-8841     Facsimile:
626-656-8833

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  Bank of Taiwan, Los Angeles Branch
 
                By   /s/ Chwan-Ming Ho
 
      Name:   Chwan-Ming Ho
 
      Title:   VP & General Manager
 
           
 
  *By        
 
      Name:    
 
      Title:    
 
               
Notice Address: 601 S. Figueroa Street, #4525
Los Angeles, CA 90017
    Notice Address:     Attention:   Timothy Liu     Telephone:   (213)629-6600
Ext.155     Facsimile:   (213)629-6610

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  CATHAY UNITED BANK, LTD.
 
                By   /s/ Grace Chou
 
      Name:   Grace Chou
 
      Title:   SVP & General Manager
 
                Notice Address:     725 S. Figueroa Street, Suite 4150     Los
Angeles, CA 90017     Attention:   Clement Au     Telephone:   (213) 243-1234  
  Facsimile:   (213) 627-6817

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  CHANG HWA COMMERCIAL BANK,
LTD., NEW YORK BRANCH
 
                By   /s/ Eric Y.S. Tsai
 
      Name:   Eric Y.S. Tsai
 
      Title:   VP & General Manager
 
           
 
  *By        
 
      Name:    
 
      Title:    
 
                Notice Address: 685 Third Ave, 29th Floor,
New York, NY 10017
 
                Attention:   Danielle Tsai     Telephone:   212-651-9770 ext. 29
    Facsimile:   212-651-9785

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

              Name of Lender:
  Taiwan Cooperative Bank, Los Angeles Branch,
as a Lender
 
                By   /s/ Li-Hua Huang
 
      Name:   Li-Hua Huang
 
      Title:   VP & General Manager
 
           
 
  *By        
 
      Name:    
 
      Title:    
 
                Notice Address:     35 FL, 601 S. FIGUEROA ST, # 3500,     LOS
ANGELES, CA 90017
 
                Attention:   Kevin Lu     Telephone:   (213) 489-5433 (ex. 240)
    Facsimile:   (213) 489-5195

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

                      Name of Lender:   Bank of China, Los Angeles Branch
 
                        By   /s/ Feng Chang             Name: Feng Chang        
    Title: FVP and Branch Manager
 
               
 
      *By        
 
          Name:    
 
          Title:    
 
                        Notice Address:   444 S. Flower St., 39/F,
 
              Los Angeles, CA 90071
 
                        Attention: Loan Department         Telephone:
213.688.8700         Facsimile: 213.688.7720

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

                      Name of Lender:   Commerce Bank, NA
 
                        By   /s/ J. Anthony Clarkson             Name: J.
Anthony Clarkson             Title: Vice President
 
               
 
      *By        
 
          Name:    
 
          Title:    
 
                        Notice Address:   8000 Forsyth Blvd, 2nd Floor
 
              Clayton, MO 63105
 
                        Attention: Anthony Clarkson         Telephone:
(314)746-3493         Facsimile: (314)746-3783

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

                      Name of Lender:   E.Sun Commercial Bank, Ltd., Los Angeles
Branch
 
                        By   /s/ Edward Chen
 
          Name: Edward Chen    
 
          Title: VP & GM    
 
                        Notice Address:         17700 Castleton St. STE 500    
    City of Industry, CA 91748         Attention: Carter Wei         Telephone:
(626) 810-2400#223         Facsimile: (626) 839-4201

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

                      Name of Lender:   Mega International Commercial Bank Co.,
Ltd.             New York Branch
 
                        By   /s/ Priscilla Hsing             Name: Priscilla
Hsing             Title: VP & DGM
 
                        Notice Address:   65 Liberty Street
 
              New York, NY 10005         Attention: Priscilla Hsing        
Telephone: (212) 815-9135         Facsimile: (212) 766-5006

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

         
 
  Name of Lender:   Chinatrust Commercial Bank Co., Ltd.
 
      New York Branch

             
 
  By   /s/ Amy Fong
 
Name: Amy Fong    
 
      Title: SVP & General Manager    
 
                Notice Address:         366 Madison Ave 3rd Fl.,         New
York, NY 10017    
 
                Attention: Amy Fong         Telephone: 212-457-8888 ext.900    
    Facsimile: 212-457-6666    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

         
 
  Name of Lender:   First Commercial Bank, New York Branch

             
 
  By   /s/ Jenn-Hwa Wang
 
Name: Jenn-Hwa Wang    
 
      Title: V.P. & General Manager    
 
                Notice Address:         34th, 750, 3rd Ave., New York, NY 10017
        Attention: May Hsiao         Telephone: 212-599-6868 #221        
Facsimile: 212-599-6133    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

         
 
  Name of Lender:   Mega International Commercial Bank Co., Ltd.
 
      Los Angeles Branch

             
 
  By   /s/ Chia Jang Liu
 
Name: Chia Jang Liu    
 
      Title: SVP & GM    
 
           
 
  *By        
 
           
 
      Name:    
 
      Title:    
 
                Notice Address:           Attention:     Angela Sheu        
Telephone:   213-426-3872         Facsimile:     213-489-1160    

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

         
 
  Name of Lender:   Bank of China, New York Branch

             
 
  By   /s/ William W. Smith
 
Name: William W. Smith    
 
      Title: Deputy General Manager    
 
           
 
  *By        
 
           
 
      Name:    
 
      Title:    
 
                Notice Address: 410 Madison Avenue
                           New York, NY 10017         Attention:     David Hoang
        Telephone:   212-935-3101 ext. 229         Facsimile:     212-308-4993  
 

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

         
 
  Name of Lender:   Hua Nan Commercial Bank, Ltd.,
 
      Los Angeles Branch

             
 
  By   /s/ Howard Hung
 
Name: Howard Hung    
 
      Title: Assistant Vice President    
 
           
 
  *By        
 
           
 
      Name:    
 
      Title:    
 
                Notice Address: 707 Wilshire Blvd., Ste 3100
                           Los Angeles, CA 90017    
 
                Attention:     Howard Hung         Telephone:   (213)362-6666  
      Facsimile:     (213)362-6617    

 

*   For Lenders requiring two signature blocks.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

         
 
  Name of Lender:   Hua Nan Commerical Bank

             
 
  By   /s/ Henry Hsieh
 
Name: Henry Hsieh    
 
      Title: Assistant Vice President    
 
                Notice Address:         330 Madison Ave 38th Flr,         New
York, NY 10017    
 
                Attention: Henry Hsieh    
 
                Telephone: 212-286-1999         Facsimile: 212-286-1212    

 